Exhibit 10.27

 

DATED 05 October, 2017

 

 

 

 

(1) paul day, peter collins, thomas lernbecher 
and axel moehrle

and

(2) BROOKS AUTOMATION LTD

 

 

 

___________________________________________

Sale and Purchase Agreement

relating to the entire issued share capital of

4TITUDE LIMITED

___________________________________________

 

 

 

 

 

 

 

 

 



1

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

1 

DEFINITIONS AND INTERPRETATION


5

2 

AGREEMENT TO SELL THE SHARES


15

3 

CONSIDERATION


16

4 

COMPLETION


18

5 

WARRANTIES


20

6 

INDEMNITIES


20

7 

PROTECTION OF GOODWILL


21

8 

CONFIDENTIAL INFORMATION


22

9 

ANNOUNCEMENTS


23

10 

COSTS


23

11 

EFFECT OF COMPLETION


23

12 

FURTHER ASSURANCE


23

13 

ENTIRE AGREEMENT


23

14 

VARIATIONS


24

15 

WAIVER


24

16 

INVALIDITY


24

17 

NOTICES


24

18 

COUNTERPARTS


26

19 

MISCELLANEOUS


26

20 

GOVERNING LAW AND JURISDICTION


28

SCHEDULE 1 PARTICULARS OF THE SELLERS

 

SCHEDULE 2 PARTICULARS OF THE COMPANY

 

SCHEDULE 3 WARRANTIES 


29

1 

INFORMATION


29

2 

THE SHARES AND THE COMPANY


29

 

 



2

 

--------------------------------------------------------------------------------

 

 

 

3 

THE ACCOUNTS AND THE MANAGEMENT ACCOUNTS


31

4 

BUSINESS SINCE THE ACCOUNT DATE


31

5 

FINANCIAL ARRANGEMENTS


32

6 

LIABILITIES AND COMMITMENTS


32

7 

INSURANCES


34

8 

ASSETS


34

9 

INTELLECTUAL PROPERTY


35

10 

INFORMATION TECHNOLOGY


36

11 

EMPLOYEES


37

12 

PENSIONS


40

13 

REGULATORY, COMPETITION AND COMPLIANCE


41

14 

DATA PROTECTION


41

15 

BROKERAGE OR COMMISSIONS


42

16 

PROPERTIES


42

17 

ENVIRONMENTAL MATTERS


43

SCHEDULE 4 TAX 


46

PART 1 – TAX COVENANT, DEFINITIONS AND INTERPRETATION 


46

PART 2 – TAX WARRANTIES 


58

SCHEDULE 5 LIMITATIONS ON LIABILITY 


62

SCHEDULE 6 COMPLETION OBLIGATIONS 


66

SCHEDULE 7 COMPLETION ACCOUNTS PART 1 – COMPLETION ACCOUNTS 


67

Part 2 – PRO-FORMA COMPLETION ACCOUNTS 


74

SCHEDULE 8 RETENTION 


75

PART 1 – PROVISIONS RELATING TO THE RETENTION ACCOUNT 


75

PART 2 – INSTRUCTION LETTER 


79

PART 3 – RELEASE NOTICE 


82

PART 4 – AUTHORISED SIGNATORIES 


84



3

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 9 R&D TAX CREDIT CONSIDERATION 


85

EXECUTION PAGE 


88

 





4

 

--------------------------------------------------------------------------------

 

 

THIS SHARE SALE and PURCHASE AGREEMENT is made on October 5 2017

BETWEEN

1.    THE SEVERAL PERSONS whose names and addresses are set out in Schedule 1
(the “Sellers”); and

2.    BROOKS AUTOMATION LTD, a company incorporated in England & Wales (company
number 04109439) whose registered office is at Gilchrist Road, Northbank
Industrial Park, Irlam, Manchester, M44 5AY (the “Buyer”).

BACKGROUND

(A)       The Company has, at the date of this Agreement, a share capital of
10,000 ordinary shares of £1.00 each, all of which are in issue and are fully
paid or credited as fully paid and are owned by the Sellers as set out in column
3 of Schedule 1.

(B)       The Sellers have agreed to sell the Shares to the Buyer and the Buyer
has agreed to purchase the Shares on the terms of this Agreement.

The parties agree as follows:

1           DEFINITIONS AND INTERPRETATION

1.1        In this deed, unless the context requires otherwise, the following
definitions apply:

 

 

“Accounts”

the audited consolidated balance sheet as at the Accounts Date and the audited
consolidated profit and loss account for the financial period ended on the
Accounts Date in each case of the Company;

“Accounts Date”

31 December 2016;

“Actual Working Capital”

has the meaning set out in paragraph 1.2 of Part 1 of Schedule 7;

“Adjustment”

has the meaning given to such term in clause 3.4.2;

“Agreement”

this agreement (including any schedule to it);

“Applicable Law”

means any:

(a)         law (including common law, bye-law or other binding law), statute,
subordinate legislation, regulation, code, ordinance, rule, judgment, order,
decree, directive, decision or injunction;

(b)         determination by or requirement of any Competent Authority; or

(c)         interpretation or administration of any of the foregoing by any
Competent Authority;

5

 

--------------------------------------------------------------------------------

 

 

“Auditors”

the auditors of the Company for the time being, if auditors have been appointed,
or where no auditors have been appointed, the accountants of the Company for the
time being;

“Business Day”

a day (other than a Saturday, a Sunday or a public holiday) on which clearing
banks are open for all normal banking business in the City of London and New
York;

“Buyer's Premium Payment”

means an amount payable by the Buyer to the Insurer being a sum equal to half of
the total premium payable under the Warranty and Indemnity Insurance Policy
(inclusive of legal fees, underwriting fees, any commission and associated
taxes), being £89,600;

“Buyer’s Solicitors”

Taylor Wessing LLP of 5 New Street Square, London, EC4A 3TW;

“CA2006”

the Companies Act 2006;

“Cash”

has the meaning set out in paragraph 1.2 of Part 1 of Schedule 7;

“Claim”

any Non-Tax Claim or a Tax Claim or an Indemnity Claim;

“Company”

4titude Limited (company number 05162469) details of which are set out in
Schedule 2;

“Competent Authority”

means any national, state or local governmental authority, any governmental,
quasi-governmental, judicial, regulatory, public or administrative agency,
authority or body, any court of competent jurisdiction, any Recognised
Investment Exchange, the Financial Conduct Authority, the Panel on Takeovers and
Mergers, and any local, national, international, federal, European Union or
other supranational agency, inspectorate, minister, ministry, official or public
or statutory person (whether autonomous or not) acting within their powers and
having jurisdiction over this Agreement or any of the parties, the Company or
its directors or the Employees;

6

 

--------------------------------------------------------------------------------

 

 

“Competition Laws”

the national and directly effective legislation of any jurisdiction in which the
Company conducts business which governs the conduct of companies or individuals
in relation to restrictive or other anti-competitive agreements or practices
(including, but not limited to, cartels, pricing, resale pricing, market
sharing, bid rigging, terms of trading, exclusivity, purchase or supply and
joint ventures), dominant or monopoly market positions (whether held
individually or collectively) and the control of acquisitions or mergers;

“Completion”

the completion of the sale and purchase of the Shares in accordance with this
Agreement;

“Completion Accounts”

the balance sheet of the Company as at the Completion Date, prepared in
accordance with the provisions of Schedule 7 presented in the form of (and
including the line items set out in) the Pro-forma Completion Accounts;

“Completion Accounts Withholding Amount”

means the sum of £200,000.

“Completion Bonuses”

has the meaning given to such term in clause 3.1;

“Completion Date”

the date of this Agreement;

“Completion Payment”

means the sum of £51,095,525 (being the aggregate sum of the amounts set out in
clauses 3.1.1, 3.1.2, 3.1.3, 3.1.5, 3.1.6 and 3.1.7), being the payment to be
made by the Buyer to the Sellers at Completion (before any adjustment in
accordance with clause 3.3 and Schedule 7), less an amount equal to the
Retention;

“Confidential Information”

means information which:

(a)         relates to the negotiation of this Agreement or any document
referred to in this Agreement;

(b)         relates to the provisions or the subject matter of this Agreement or
of any document referred to in this Agreement;

(c)         in the case of a Seller, relates to the Buyer or any member of the
Buyer's Group; and

(d)         in the case of a Seller, is confidential information which he has
acquired about the Company;

“Consideration”

has the meaning set out in clause 3.1;

“Covenant Claim”

has the meaning given to it in the Tax Schedule;

7

 

--------------------------------------------------------------------------------

 

 

“Current Assets”

has the meaning given to such term in in paragraph 1.2 of Part 1 of Schedule 7;

“Current Liabilities”

has the meaning given to such term in in paragraph 1.2 of Part 1 of Schedule 7;

“Customer”

any person or entity to whom or which the Company shall at any time during the
12 month period prior to Completion have provided Restricted Business;

“Cyber Security Laws”

means all Applicable Laws concerning or otherwise relating to cyber, network
and/or information security applicable to the Company's business;

“Data Protection Legislation”

any data protection and privacy legislation applicable to the Company's
business;

“Deed of Variation”

means a deed of variation, in the agreed terms, of the distribution agreement
entered into by the Company and Eurofins MWG GmbH on 1 April 2012;

“Disclosed”

fairly disclosed to the Buyer and “fairly” means disclosed with sufficient
particularity to enable a reasonable Buyer to identify the nature and scope of
the matter disclosed and “Disclose” shall be construed accordingly;

“Disclosed Documents”

the agreed form CD-Rom including copies of those documents (excluding the folder
designated “Commercial”) uploaded to the electronic data room hosted and
maintained by Shoosmiths Collaborate as at 5 p.m. on the date immediately prior
to Completion, as specified in the data room index included in the Disclosure
Letter;

“Disclosure Letter”

the letter of the same date as this Agreement in the agreed form from the
Sellers to the Buyer and delivered to the Buyer's Solicitors immediately prior
to Completion, together with the Disclosed Documents, in relation to the matters
that are exceptions to the Warranties;

“Encumbrance”

any interest or equity of any person (including any right to acquire, option,
right of pre-emption or conversion or right of first refusal) or any mortgage,
charge, pledge, lien, assignment, hypothecation, security interest, title
retention, or any other restriction, security agreement or arrangement, or any
agreement to create any of the above;

“Employee”

means an employee, worker, contract worker, part-time employee, temporary
employee or home worker of the Company;

8

 

--------------------------------------------------------------------------------

 

 

“Fundamental Warranties”

the warranties set out in clause 2.1.3 and paragraphs 2.1, 2.2 and 2.4 of
Schedule 3 of this Agreement;

“Fundamental Warranty Claim”

a claim by the Buyer against the Sellers for breach of any of the Fundamental
Warranties;

“Group”

means at any relevant time, in relation to any undertaking, a "group
undertaking" (as defined in section 1161 of the CA2006) of that undertaking and
"member of its Group", in relation to any undertaking, means any group
undertaking as so defined of that undertaking;

“HMRC”

the meaning given to it in the Tax Schedule;

“Indebtedness”

in relation to the Company:

(a)         all obligations for borrowed money;

 

(b)         all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit or banker's acceptances;

 

(c)         all obligations or liabilities of others secured by an encumbrance
on any asset of the Company, irrespective of whether such obligation or
liability is assumed;

 

(d)         all obligations under finance leases, hire purchase agreements or to
pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices);

 

(e)         any obligation guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other person that constitutes Indebtedness under
any of sub-paragraphs (a) to (d) (inclusive);  and

 

(f)          any other items highlighted in blue in the Pro-forma Completion
Accounts, but excluding, for the avoidance of doubt, obligations to trade
creditors incurred in the ordinary course of business and trade payables
incurred in the ordinary course of business;

 

 

9

 

--------------------------------------------------------------------------------

 

 

“Indemnity Claim”

a claim by the Buyer against the Sellers for breach of any of the indemnities in
clause 6;

“Insurer”

has the meaning given to such term in the Warranty and Indemnity Insurance
Policy;

“Instruction Letter”

has the meaning given to such term in part 1 of Schedule 8;

“Intellectual Property”

all patents, trade and service marks or names whether or not registered or
capable of registration, registered designs, design rights, domain names,
copyrights, rights in the nature of copyright, database rights, the right to
apply for and applications for any of the preceding items, together with the
rights in inventions, processes, software, know how, trade or business secrets,
confidential information or any process or other similar right or asset capable
of protection and in each case analogous rights as may exist anywhere in the
world for the full term of the rights concerned together with all reversions,
revivals, extensions and renewals of such rights (whether registered or not);
all registrations and pending registrations relating to any such rights, the
benefit of any pending applications for any such registrations; and all rights
of action, powers or benefits belonging or accrued in relation to such rights
(including the right to sue for and recover damages for past infringements), in
each case as enjoyed, owned, exploited, used, held for use or licensed to the
Company;

“IT Systems”

the information and communications technology infrastructure and systems
including Software, hardware, firmware and networks which is used in the
business of the Company;

“ITEPA”

has the meaning given to it in the Tax Schedule;

“Management Accounts”

each of the unaudited monthly management accounts for the Company for the period
from the Accounts Date to 30 June 2017;

“Material Contracts”

all the contracts entered into between the Company and the Material Customers in
respect of which there are outstanding rights, obligations or liabilities
(contingent otherwise) as at Completion;

“Material Customers”

the Company’s top ten customers by revenue for 2016 as at Disclosed Document
14.1.38;

“Non-Tax Claim”

a claim by the Buyer against the Sellers for breach of any of the Non-Tax
Warranties;

10

 

--------------------------------------------------------------------------------

 

 

“Non-Tax Warranties”

the warranties set out in Schedule 3;

“Personal Data”

has the meaning set out in the Data Protection Act 1998;

“Pro-forma Completion Accounts”

the pro-forma balance sheet of the Company referred to in paragraph 3 of Part 1
of Schedule 7;

“Properties”

means the leasehold properties known as: (i) The North Barn, Surrey Hills
Business Park, Damphurst Lane, Wotton, Surrey, RH5 6QT; and (ii) Sickingenstr
26, 10553 Berlin, Germany;

“Property Insurance”

means the title indemnity insurance in respect of the Properties, relating to
the gap between the estate road (of which the Properties form part) and the
adopted highway;

“R&D Consideration”

has the meaning set out in Schedule 9;

“Recognised Investment Exchange”

has the meaning given in section 285 of the Financial Services and Markets Act
2000, such exchanges including at the date of this Agreement London Stock
Exchange plc (including, without limitation, in its capacity as operator and
regulator of the Alternative Investment Market and Turquoise Derivatives);

“Related Interest”

has the meaning given to such term in part 1 Schedule 8;

“Release Notice”

has the meaning given to such term in part 1 Schedule 8;

“Relevant Seller Proportion”

the percentage set out opposite the name of the relevant Seller in column (4)
Schedule 1;

“Relief”

has the meaning given to it in the Tax Schedule;

“Restricted Business”

the business of the research, design manufacture and marketing of consumables
and bench top instrumentation for the life sciences industry;

“Restricted Period”

the period commencing on Completion and ending 18 months from Completion;

“Retention”

means the sum of £325,000 to be credited to the Retention Account by the Buyer
on Completion in accordance with clause 4.2.2b), subject to the terms set out in
clause 3.4 and Schedule 8;

“Retention Account”

has the meaning given to such term in part 1 of Schedule 8;

11

 

--------------------------------------------------------------------------------

 

 

“Retention Bank”

has the meaning given to such term in part 1 of Schedule 8;

“Retention Bank Instruction Letter”

has the meaning given to such term in part 1 of Schedule 8;

“Sellers’ Premium Payment”

means an amount payable by the Sellers to the Insurer being equal to half of the
total premium payable under the Warranty and Indemnity Insurance Policy
(inclusive of legal fees, underwriting fees, any commission and associated
taxes), being £89,600;

“Sellers’ Solicitors”

Shoosmiths LLP of Apex Plaza, Forbury Road, Reading, Berkshire, RG1 1SH;

“Sellers’ Solicitor’s Bank Account”

the client account of the Sellers’ Solicitors;

“Senior Employee”

any person who is or was during the period prior to Completion employed by the
Company in a senior managerial, sales, marketing, senior customer advisory or
senior customer facing capacity or who was a consultant to or a director of the
Company or any person who was so employed or retained by the Company in each
case whose fees and/or emoluments exceed £60,000 per annum at Completion;

“Shares”

the 10,000 fully paid ordinary shares of £1.00 each in the capital of the
Company held by the Sellers;

“Target Cash”

the Sellers' estimate of the Cash of the Company as at the Completion Date,
being £1,978,923;

“Target Indebtedness”

the Sellers' estimate of all Indebtedness owing by the Company (including to
National Westminster Bank PLC) at the Completion Date, being £396,338;

“Target Working Capital”

the Sellers' estimate of the amount (if any) by which the aggregate value of the
Current Assets of the Company exceeds the aggregate value of the Current
Liabilities of the Company as at the Completion Date, being £2,084,733;

“Tax”

the meaning given to it in the Tax Schedule;

“Tax Claim”

the meaning given to it in the Tax Schedule;

“Tax Schedule”

the provisions of Schedule 4;

“Tax Warranties”

the warranties set out in part 2 of the Tax Schedule and “Tax Warranty” means
any one of them;

12

 

--------------------------------------------------------------------------------

 

 

“Tax Warranty Claim”

a claim by the Buyer against the Sellers for breach of any of the Tax
Warranties;

“Territory”

means the countries in which the Company carries on its operations at the
Completion Date;

“Total Premium”

means the aggregate sum total of the Buyer's Premium Payment and the Sellers'
Premium Payment, being £179,200;

“Transaction Documents”

means this Agreement and any other document entered into pursuant to or in
connection with this Agreement, including (but not limited to) the Disclosure
Letter, the Retention Bank Instruction Letter, the Instruction Letter and the
Deed of Variation;

“Warranties”

means the Non-Tax Warranties and the Tax Warranties, and “Warranty” means any
one of them; and

“Warranty and Indemnity Insurance Policy”

means the warranty and indemnity insurance provided by the Insurer on the date
of this Agreement for the benefit and in favour of the Buyer.

 

1.2In this Agreement, unless otherwise specified, reference to:

1.2.1     a “subsidiary undertaking” is to be construed in accordance with
section 1162 of the CA2006 and a “subsidiary” or “holding company” is to be
construed in accordance with section 1159 of that Act and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of:

a)          another person (or its nominee), whether by way of security or in
connection with the taking of security; or

b)          its nominee;

 

1.2.2     a person being “connected” with another shall be determined in
accordance with sections 1122 and 1123 of CTA 2010 or sections 993 to 994 of the
Income Tax Act 2007, as appropriate (except that in construing sections 1122 and
1123 of CTA 2010 “control” has the meaning given by section 1124 or section 450
of CTA 2010 so that there is control whenever section 1124 or 450 requires, and
in construing sections 993 to 994 “control” has the meaning given by section 450
of CTA 2010 or section 995 of the Income Tax Act 2007 so that there is control
whenever section 450 of CTA 2010 or section 995 of the Income Tax Act 2007
requires);

1.2.3     a document in the “agreed terms” is a reference to that document in
the form approved by each party;



13

 

--------------------------------------------------------------------------------

 

 

1.2.4     “writing” includes any methods of representing words in a permanent
legible form (other than writing on an electronic or visual display screen or
other transitory form);

1.2.5     any phrase introduced by the terms “including”, “includes”, “in
particular” or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding or following those terms;

1.2.6     a “party” means a party to this Agreement and includes its permitted
assignees (if any) and/or the successors in title to substantially the whole of
its undertaking and, in the case of an individual, to his or her estate and
personal representatives;

1.2.7     a “person” includes any natural person, individual, company, firm,
corporation, partnership, foundation, association, organisation, trust,
government, state or agency of a state or any undertaking (in each case whether
or not having separate legal personality and irrespective of the jurisdiction in
or under the law of which it was incorporated or exists);

1.2.8     the singular includes the plural and vice versa and reference to any
gender includes the other genders;

1.2.9     a statute, statutory provision or subordinate legislation
(“legislation”) accounting standard or EC Directive shall be construed as
referring to such legislation, accounting standard or EC Directive as it is in
force as at the date of this Agreement and:

a)          such legislation accounting standard or EC Directive as amended and
in force for the time being and to any legislation, accounting standard or EC
Directive which (either with or without modification) re-enacts, consolidates,
enacts in rewritten form or supersedes any such legislation, accounting standard
or EC directive; and

b)          any former legislation, accounting standard or EC Directive which it
re-enacts, consolidates or enacts in rewritten form or supersedes, provided that
in the case of those matters which fall within clause 1.2.9a), as between the
parties, no such amendment or modification shall apply for the purposes of this
Agreement to the extent that it would impose any new or extended obligation
liability or restriction on, or otherwise adversely affect the rights of, any
party;

1.2.10   any statute, statutory instrument, regulation, by-law or other
requirement of English law and to any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, procedure, court,
official or any legal concept or doctrine or other expression shall in respect
of any jurisdiction other than England be deemed to include that which most
nearly approximates in that jurisdiction the English law or term; and

1.2.11   the time of day is reference to time in London, England.



14

 

--------------------------------------------------------------------------------

 

 

1.3        In this Agreement:

1.3.1     (unless otherwise specified) reference to “clauses”, “paragraphs” or
“Schedules” are to clauses and paragraphs of and schedules to this Agreement;

1.3.2     the Schedules form part of the operative provisions of this Agreement
and references to this Agreement shall, unless the context otherwise requires,
include references to the Schedules;

1.3.3     any agreement, covenant, representation, warranty, undertaking or
liability arising under this Agreement on the part of two or more persons shall
be deemed to be made or given by such persons severally and the amount of the
liability of a Seller for or in respect of any claim made against one or more
Sellers under this Agreement shall not exceed an amount which equals his
Relevant Seller Proportion; and

1.3.4     the table of contents, the headings and the descriptive notes in
brackets relating to provisions of Tax statutes in this Agreement (whether
statutes, statutory instruments, orders, enactments, laws, by-laws, directives,
regulations or decrees, whether domestic or foreign, providing for or imposing
any Tax) are for information only and shall not affect the interpretation of
this Agreement.

1.4        In this Agreement, unless otherwise specified any statement qualified
by reference to the Sellers’ state of knowledge, belief or awareness shall be
deemed to include an additional statement that it has been made after due and
careful enquiry of each other, provided that this clause 1.4 shall relate only
to the actual awareness of each individual of whom enquiry is made and
specifically excludes any imputed or constructive knowledge on the part of any
such individual.

1.5        In this Agreement, unless otherwise specified, any reference to any
party agreeing to “procure” or “ensure” performance of an action or obligation
by any other person shall be interpreted as a primary obligation of that party
(the “Obligor”) and not as a guarantee of the other person’s performance or as a
secondary obligation of the Obligor.

2           AGREEMENT TO SELL THE SHARES

2.1        Sale of Shares

2.1.1     On the terms of this Agreement and with effect from Completion:

a)          the Sellers shall, as legal and beneficial owners and with full
title guarantee, sell; and

b)          the Buyer shall, relying on the warranties and undertakings
contained in this Agreement, purchase, the Shares free from all Encumbrances and
together with all rights and benefits attaching to them at the date of this
Agreement (including the right to receive all dividends, distributions or any
return of capital declared, made or paid by the Company on or after the date of
this Agreement).



15

 

--------------------------------------------------------------------------------

 

 

2.1.2     The Buyer shall not be obliged to complete the purchase of any of the
Shares unless the purchase of all the Shares is completed simultaneously, but
completion of the purchase of some of the Shares will not affect the rights of
the Buyer in respect of its rights to the other Shares.

2.1.3     Each Seller covenants to the Buyer that:

a)          he is the sole legal and beneficial owner of the Shares set out
opposite his name in column (2) of Schedule 1 and he has the right to transfer
the legal and beneficial title to such Shares on the terms of this Agreement
without the consent of any third party and free from any Encumbrance;

b)          he has full power and authority to enter into and perform this
Agreement and each of the documents to be executed by him and delivered pursuant
to this Agreement, each of which shall constitute valid and binding obligations
on him; and

c)          he is not a minor, bankrupt, insolvent, nor has he either proposed a
voluntary arrangement nor made or proposed any arrangement or composition with
its creditors (or any class of its creditors), nor is he of unsound mind or
under any legal disability; and 

d)          the execution and delivery of, and the performance by him of his
obligations under this Agreement and each document to be executed by him
pursuant to this Agreement (i) does not require the consent of any third party,
and (ii) will not result in a breach of or entitle any third party to terminate
or avoid any agreement, arrangement, order, judgment or decree of any court or
any governmental agency to which it is a party or by which it or any of its
assets is bound or from which it benefits.

2.2        Rights of pre-emption

The Sellers hereby unconditionally and irrevocably waive all rights of
pre-emption and any other rights or restrictions over any of the Shares
conferred either by the articles of association of the Company or in any other
way.

3           CONSIDERATION

3.1        The aggregate purchase price for the Shares (the "Consideration")
shall be an amount, in cash, equal to the sum of: 

3.1.1     £50,000,000;

3.1.2     plus an amount equal to the Target Cash;

3.1.3     less an amount equal to the Target Indebtedness;

3.1.4     plus the amount by which the Actual Working Capital exceeds the Target
Working Capital, or minus the amount by which the Actual Working Capital is less
than the Target Working Capital;  

3.1.5     less an amount equal to the Sellers' Premium Payment;



16

 

--------------------------------------------------------------------------------

 

 

3.1.6     less an amount equal to the premium payable under the policy relating
to the Property Insurance (inclusive of legal fees, underwriting fees, any
commission and associated taxes);

3.1.7     less the sums of:

a)          £56,900 in respect of bonuses payable to Valeria Matousova, Katarine
Vykrentova and James Bulbeck (which amount, for the avoidance of doubt, includes
the bonuses of £50,000 in aggregate payable to Valeria Matousova, Katarine
Vykrentova and James Bulbeck and the sum of £6,900 in respect of the employer's
national insurance contributions payable by the Company on such bonuses); and

b)          £15,000 in respect of payments payable to David Newman, (in
aggregate, the “Completion Bonuses”); and

3.1.8     plus any R&D Consideration payable in accordance with Schedule 9, as
adjusted in accordance with clause 3.3 and Schedule 7.

3.2         The Buyer shall pay the Completion Payment to the Sellers in
accordance with clause 4.2.2a) on account of the Consideration. Payment by the
Buyer of the Completion Payment by electronic funds transfer in the manner
specified in clause 4.2.2a) shall constitute a good discharge for the Buyer of
its obligations to pay that amount.

3.3         Completion Accounts

The Completion Accounts and the Consideration Statement shall be prepared and
the Consideration shall be determined and any adjustment payable as set out in
Schedule 7 (Completion Accounts).

3.4         Retention

3.4.1     From Completion:

a)          the Retention shall be held in the Retention Account in accordance
with the provisions of Schedule 8 of this Agreement;

b)          any payments from the Retention Account shall be so made in
accordance with the provisions of Schedule 8 of this Agreement; and

c)          the Buyer and the Sellers shall promptly take all actions in
relation to the Retention Account as are necessary to give effect to the
provisions of Schedule 8.

3.4.2     Following agreement, deemed agreement or determination of the Actual
Cash, Actual Indebtedness and Actual Working Capital in accordance with the
provisions of Schedule 7, the Buyer and the Sellers shall provide the Buyer’s
Solicitors and the Sellers' Solicitors with a Release Notice and shall jointly
instruct the Buyer’s Solicitors and the Sellers' Solicitors to release from the
Retention Account within 14 days after the date on which the Completion Accounts
are agreed, deemed determined or determined in accordance with the provisions of
Schedule 7 the following amounts:



17

 

--------------------------------------------------------------------------------

 

 

a)         where:

i            the amount of the Actual Cash as set out in the Consideration
Statement is less than the Target Actual Cash; and/or

ii           the amount of the Actual Indebtedness as set out in the
Consideration Statement is more than the Target Indebtedness; and/or

iii           the amount of the Actual Working Capital as set out in the
Consideration Statement is less than the Target Working Capital,

to the Buyer an amount equal to the corresponding difference (the “Adjustment”)
up to a maximum of the Completion Accounts Withholding Amount and,  to the
Sellers, the remaining balance (if any) of the Completion Accounts Withholding
Amount; and

b)         where:

i            the amount of the Actual Cash as set out in the Consideration
Statement is equal to or more than the Target Actual Cash; and/or

ii           the amount of the Actual Indebtedness as set out in the
Consideration Statement is equal to or less than the Target Indebtedness; and/or

iii           the amount of the Actual Working Capital as set out in the
Consideration Statement is equal to or more than the Target Working Capital, to
the Sellers, the Completion Accounts Withholding Amount, in all cases together
with any Related Interest attributable to such released amount but less any
applicable bank charges.

3.4.3     If the payment of the Adjustment (and the Related Interest
attributable to it) is not satisfied in full by a payment from the Retention
Account in accordance with clause 3.4.2, the Sellers shall promptly pay, in
cash, the balance of the Adjustment to the Buyer’s Solicitors (the charges of
such transfer being payable by the Sellers), receipt of which by the Buyer’s
Solicitors shall be an effective discharge of the Sellers' obligation to make
the relevant payment.

4           COMPLETION

4.1        Completion shall take place on signing of this Agreement at the
offices of the Sellers’ Solicitors or at such other place as the parties shall
agree.

4.2        On Completion:

4.2.1     the Sellers shall:

a)          direct that the Buyer pays a sum equal to the Retention into the
Retention Account; 



18

 

--------------------------------------------------------------------------------

 

 

b)          pay the Sellers' Premium Payment in immediately available funds by
electronic transfer to the Buyer’s Solicitors in accordance with clause 19.1
(Payments) and direct that the Buyer pays a sum equal to the Sellers' Premium
Payment to the Insurer in the manner specified in clause 4.3; and

c)          perform the Sellers’ obligations set out in Schedule 6;

4.2.2     the Buyer shall:

a)          pay the Completion Payment in immediately available funds by
electronic transfer to the Buyer’s Solicitors in accordance with clause 19.1
(Payments); 

b)          at the direction of the Sellers pay a sum equal to the Retention
into the Retention Account by electronic means;  

c)          procure and cause the repayment by the Company of the Target
Indebtedness;  and

d)          provide the Sellers with a duly executed Instruction Letter;

4.2.3     the Buyer and the Sellers shall jointly deliver to the Sellers'
Solicitors and the Buyer's Solicitors a duly executed Instruction Letter, signed
by the Buyer and each Seller; and

4.2.4     the Buyer's Solicitors and the Sellers' Solicitors shall jointly
deliver the Retention Bank Instruction Letter to the Retention Bank.

4.3        As soon as practicable following Completion and in accordance with
the terms of the Warranty and Indemnity Insurance Policy, the Buyer shall pay
the Total Premium to the Insurer in the following manner:

4.3.1     at the direction of the Sellers, pay a sum equal to the Sellers'
Premium Payment to the Insurer; and

4.3.2     pay a sum equal to the Buyer's Premium Payment to the Insurer.

4.4Following Completion, the Buyer shall procure and cause the payment by the
Company of:

4.4.1     the Completion Bonuses identified in clause 3.1.7a) through the
Company's PAYE system, on such employees' salary payment date; and

4.4.2     the Completion Bonus identified in clause 3.1.7b) in accordance with
the payment terms set out in David Newman's invoice.

4.5        The Sellers shall use their best endeavours to procure the delivery
of a fully executed and dated original of the Deed of Variation to the Buyer
within 10 Business Days of the Completion Date.



19

 

--------------------------------------------------------------------------------

 

 

5           WARRANTIES

5.1        The Sellers hereby warrant to the Buyer in the terms set out in
Schedule 3 and in part 2 of Schedule 4 as at the date of this Agreement save as,
and to the extent, Disclosed.

5.2        Each of the Warranties is separate and independent and shall not be
limited by reference to any other paragraph of Schedule 3 or Schedule 4 or
anything else in this Agreement (save as expressly provided to the contrary in
Schedule 5 or paragraph 3 of the Tax Schedule).

5.3        The liability of the Sellers under the Warranties shall be limited in
accordance with Schedule 5.

5.4        If any Claim or claim under any other provision of this Agreement is
made, save in the event of fraud (excluding fraud of any of the Sellers), the
Sellers shall not make any claim against the Company or any director or employee
of the Company on whom he may have relied before agreeing to any provisions of
this Agreement or authorising any statement in the Disclosure Letter.

5.5        Payments made by the Sellers to the Buyer in connection with this
Agreement shall so far as possible be treated by the parties as a reduction in
the consideration for the Shares.

5.6        All sums payable by the Sellers under this Agreement shall be paid
free of all deductions or withholdings unless the deduction or withholding is
required by law, in which event the Sellers shall pay such additional amount as
shall be required to ensure that the net amount received by the Buyer will equal
the sum which would have been received by it had no deduction or withholding
been required to be made.

5.7       The provisions of the part 1 of the Tax Schedule shall apply with
effect from Completion.

6           INDEMNITIES

6.1        The Sellers shall severally indemnify and keep indemnified the Buyer
against and covenant to pay to the Buyer an amount equal to the losses (which,
for the purposes of this clause, shall mean all claims, damages, losses, damage
to reputation, loss of profit, costs (including costs of enforcement), fines,
expenses and/or liabilities) which the Buyer, the Company or its officers,
directors and employees (together the "Indemnitees") incur or suffer arising out
of or directly or indirectly in connection with:

 

6.1.1     any claim in relation to the actual or alleged infringement of the
patents owned by Dr Razavi, relating to the sale of 4ti-0565, 4ti-0566 and
4ti-0519 products; and

6.1.2     any infringement by the Company of Article 101 of the Treaty on the
Functioning of the European Union and/or Chapter I of the UK's Competition Act
1998 and/or any other Competition Law directly or indirectly relating to:

a)          the distribution agreement entered into by the Company and Eurofins
MWG GmbH on 1 April 2012; and/or



20

 

--------------------------------------------------------------------------------

 

 

b)          (save as contained in the Disclosed Documents) any other contract or
arrangement or provision or exchange of information made prior to Completion (an
“Infringing Contract”),

which gives rise to:

i            fines or other penalties being levied against any of the
Indemnitees by any regulatory authority; and/or

ii            third party (including customer, competitor and supplier) claims
(or actions, proceedings or demands) being made against any of the Indemnitees
resulting from any investigation or proceedings by any regulatory authority or
any private action brought by any third party.  

6.2        If any Infringing Contracts are identified by the Buyer or the
Sellers following Completion:

6.2.1     the Buyer will use reasonable endeavours to enter into deeds of
variation in respect of such Infringing Contracts to remove any provisions that:

a)          infringe Article 101 of the Treaty on the Functioning of the
European Union and/or Chapter I of the UK's Competition Act 1998 and/or any
other Competition Law; and/or

b)          may give rise to a claim against the Sellers under clause
6.1.2, (the “Infringing Provisions”); and

6.2.2     the Sellers will covenant to pay to the Buyer an amount equal to the
costs which the Buyer or the Company may properly incur directly in connection
with the variation of the Infringing Provisions.

6.3        Any payment made by the Sellers in respect of an Indemnity Claim
shall include an amount in respect of all costs and expenses properly incurred
by the Indemnitees in bringing the relevant Indemnity Claim.

6.4        Notwithstanding any other provision of this agreement, the liability
of the Sellers in respect of Indemnity Claims will be limited in accordance with
the provisions of Schedule 5.

7           PROTECTION OF GOODWILL

7.1        Each of the Sellers severally undertakes to the Buyer that (except as
otherwise agreed in writing with the Buyer) he will not, either solely or
jointly with any other person (either on its own account or as agent of any
other person) for a period of 18 months following Completion, directly or
indirectly carry on or be engaged, concerned or interested in (except as the
holder of shares in a company whose shares are listed on a Recognised Investment
Exchange or overseas investment exchange (as such term is defined in section 313
of the Financial Services and Markets Act 2000) which confer not more than 1% of
the votes which could normally be cast at a general meeting of that company) any
business or dealing which competes with any part of the Restricted Business
within the Territory, except that each of Paul Day and Peter Collins shall be
permitted to continue to retain their interest in Société Bio-Technofix

21

 

--------------------------------------------------------------------------------

 

 

(a company incorporated in France) provided such interest confers on them no
management or board control.

7.2        Without prejudice to clause 7.1 each Seller severally undertakes to
the Buyer that (except as otherwise agreed in writing with the Buyer) he will
not either solely or jointly with any other person (either on its own account or
as agent of any other person):

7.2.1     during the Restricted Period solicit or entice, endeavour to solicitor
or entice away from the Company or encourage to terminate his employment with
the Company (whether or not such termination would be a breach of his contract
of employment) any Senior Employee;

7.2.2     during the Restricted Period canvass or solicit or approach, or seek
to entice away the custom of any Customer for the purposes of providing
Restricted Business within the Territory;

7.2.3     during the Restricted Period seek or accept orders for the provision
of Restricted Business within the Territory in respect of any Customer; or

7.2.4     save in the circumstances referred to in clause 8, at any time
disclose to any other person any information which is secret or confidential to
the business or affairs of the Company for so long as that information remains
secret or confidential.

7.3        The Sellers agree that the undertakings contained in this clause 7
are reasonable and are entered into for the purpose of protecting the goodwill
of the Restricted Business.

7.4        Each undertaking contained in this clause 7 is and shall be construed
as separate and severable and if one or more of the undertakings is held to be
against the public interest or unlawful or unenforceable in whole or in part for
any reason the remaining undertakings or parts thereof, as appropriate, shall
continue to bind the Sellers.

8           CONFIDENTIAL INFORMATION

8.1        Each Seller severally agrees that he shall not use or disclose to any
person Confidential Information.

8.2        Clause 8.1 does not apply to:

 

8.2.1disclosure of Confidential Information to or at the written request of the
Buyer or any member of its Group;

8.2.2use or disclosure of Confidential Information required to be disclosed by
any Applicable Law in any jurisdiction or by a Competent Authority wherever
situated;

8.2.3disclosure of Confidential Information to professional advisers for the
purpose of advising the Sellers; or

8.2.4Confidential Information which the relevant Seller can evidence is in the
public domain other than by a breach by that Seller of clause 8.1.



22

 

--------------------------------------------------------------------------------

 

 

9           ANNOUNCEMENTS 

No party shall disclose the making of this Agreement or its terms nor any other
agreement referred to in this Agreement and each party shall procure that each
of its connected persons and its professional advisers shall not make any such
disclosure without the prior consent of the other party, unless disclosure is to
its professional advisers or required by any Applicable Law in any jurisdiction
or by a Competent Authority wherever situated.

10         COSTS

Each of the parties shall bear its own legal, accountancy and other costs,
charges and expenses connected with the sale and purchase of the Shares.

11         EFFECT OF COMPLETION

The terms of this Agreement (insofar as not performed at Completion and subject
as specifically otherwise provided in this Agreement) shall, so far as they are
capable of being performed or observed, continue in force after and
notwithstanding Completion.

12         FURTHER ASSURANCE

After Completion, each Seller shall, at its own cost, execute such documents,
take such steps and use all reasonable endeavours to procure that all relevant
third parties execute such documents and take such steps, as the Buyer may
reasonably require from time to time to vest the full title to the Shares in the
Buyer.

13         ENTIRE AGREEMENT

13.1     The Transaction Documents set out the entire agreement and
understanding between the parties and supersede and extinguish all prior
agreements, understandings or arrangements (whether oral or written) in respect
of their subject matter.

13.2      Each party irrevocably and unconditionally acknowledges and agrees
that it has entered into the Transaction Documents in reliance only upon the
warranties and terms specifically contained in this Agreement. Each party agrees
that its only remedy in respect of any warranty or term in this Agreement shall
be for breach of contract and the Sellers shall have no liability in respect of
any other warranty or promise made prior to the date of this Agreement, unless
it was made dishonestly or fraudulently.

13.3      With effect from Completion, each Seller irrevocably and
unconditionally acknowledges and agrees with each of the other Sellers that the
shareholders' agreement between them dated 22 July 2015 (the
“Shareholders' Agreement”) shall immediately terminate and cease to have any
effect. Each Seller hereby unconditionally and irrevocably releases and
discharges each of the other Sellers from all obligations and liabilities of
whatever nature, whenever arising, under, by reason of, or resulting from the
Shareholders' Agreement.  None of the Sellers shall be entitled to exercise (and
each Seller waives) any rights to make any claim against any of the other
Sellers under, by reason of, or resulting from the Shareholders' Agreement or
its termination.



23

 

--------------------------------------------------------------------------------

 

 

14         VARIATIONS

No purported variation of this Agreement shall be effective unless it is in
writing, in the English language and duly executed and unconditionally and
irrevocably delivered by or on behalf of each of the Sellers and the Buyer.

15         WAIVER

15.1      A waiver of any term, provision or condition of, or consent granted
under, this Agreement shall be effective only if given in writing and signed by
the waiving or consenting party and then only in the instance and for the
purpose for which it is given.

15.2      No failure or delay on the part of any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

15.3      No breach of any provision of this Agreement shall be waived or
discharged except with the express written consent of the Sellers and the Buyer.

15.4      The rights and remedies provided in this Agreement are cumulative with
and not exclusive of any rights or remedies provided by law.

16         INVALIDITY

Each provision of this Agreement is severable and distinct from the others. If
any provision of this Agreement is or becomes invalid, illegal or unenforceable
in any respect under the law of any jurisdiction:

16.1.1   the validity, legality and enforceability under the law of that
jurisdiction of any other provision; and

16.1.2   the validity, legality and enforceability under the law of any other
jurisdiction of that or any other provision, shall not be affected or impaired
in any way.

17         NOTICES

17.1      Any notices, demands, legal proceedings, or other communications
(“Notices” and each a “Notice”) given or made under or in connection with the
matters contemplated by this Agreement shall be in writing and shall be
delivered personally, by prepaid first class post (registered air mail if posted
to or from a place outside the United Kingdom) or by email:

In the case of the Buyer to:

Address:            the address set out on page 1 of the Agreement

Email:                Jason.Joseph@brooks.com

Attention:          Jason Joseph



24

 

--------------------------------------------------------------------------------

 

 

In the case of the Sellers to:

Paul Day

Address:           the address set out opposite such Sellers' name, in column
(1) of Schedule 1

Email:                paulfday@aol.com

Peter Collins

Address:           as above

Email:                pac110@icloud.com

Thomas Lernbecher

Address:            as above

Email:                ursandthomas@gmx.co.uk

Axel Moehrle

Address:            as above

Email:                axel.moehrle@gmx.de

17.2      Any Notice shall be deemed to have been duly given or made as follows:

17.2.1   if personally delivered, at the time of delivery;

17.2.2   if sent by first class post, two Business Days after the date of
posting;

17.2.3   if sent by registered air mail, four Business Days after the date of
posting; and

17.2.4   if sent by email, at the time of transmission,

provided that if, in accordance with the above provisions, any Notice would
otherwise be deemed to be given or made before 9.00am on a Business Day such
Notice shall be deemed to be given or made at 9.00am on that day and if deemed
to be given or made after 5.00pm on a Business Day or at any time on a day that
is not a Business Day such Notice shall be deemed to be given or made at 9.00am
on the next Business Day.

17.3      A party may notify the other party to this Agreement of a change to
its name, relevant addressee, address or email address for the purposes of
clause 17.1 by a Notice provided that such change shall only be effective on:

17.3.1   the date specified in the Notice as the date on which the change is to
take place; or

17.3.2   if no date is specified or the date specified is less than five
Business Days after the date on which Notice is given (or is deemed to have been
given in accordance with clause 17.2), the date falling five Business Days after
notice

25

 

--------------------------------------------------------------------------------

 

 

of any such change has been given (or is deemed to have been given in accordance
with clause 17.2).

18         COUNTERPARTS

This Agreement may be executed in any number of counterparts which together
shall constitute one agreement. Any party may enter into this Agreement by
executing a counterpart and this Agreement shall not take effect until it has
been executed by all parties.

19         MISCELLANEOUS

19.1      Payments

Save as expressly provided to the contrary in this Agreement, any payment to be
made pursuant to this Agreement shall be made:

19.1.1   in the case of any such payment by the Buyer to the Sellers, by
electronic transfer to the Sellers’ Solicitors’ Bank Account;

19.1.2   in the case of any such payment by a Seller to the Buyer, by electronic
transfer to an account in the name of the Buyer, details of which shall be
notified to the Sellers at least 5 Business Days prior to the relevant payment
date; or

19.1.3   in the case of payment of the Retention, in accordance with provisions
of clause 4.2.2 b) i) and Schedule 8.

19.2      Time of the essence

Time shall be of the essence of this Agreement, as regards both the dates and
periods mentioned and as to any dates and periods that may by agreement between
the parties be substituted for any of them.

19.3      Assignment

19.3.1   This Agreement and any right, power, remedy, obligation, liability or
provision hereunder shall be binding on and enure for the benefit of the
successors in title of the parties but shall not be assignable by any party (and
any such purported assignment shall be void) without the prior written consent
of the other (such consent not to be unreasonably withheld or delayed), save
that no such consent will be required by the Buyer to assign, transfer, charge
or otherwise deal with its rights or obligations under this Agreement nor grant,
declare, create or dispose of its right or interest in this Agreement to any
other member of its Group after Completion, provided that if such assignee
ceases to be a member of the Buyer’s Group, the Buyer will procure that all the
benefits relating to this Agreement that have been assigned to such assignee are
re-assigned to the Buyer immediately before such cessation.

19.3.2   In addition, no party to this Agreement may hold the benefit of this
Agreement or any right, power, remedy, obligation, liability or provision
hereunder on trust for any third party or parties without the prior written
consent of the other parties (and any such purported trust shall be void).



26

 

--------------------------------------------------------------------------------

 

 

19.4      Interest

If either the Buyer or any of the Sellers default in the payment when due of any
sum payable under this Agreement (whether determined by agreement or pursuant to
an order of a court or otherwise), the liability of the relevant party shall be
increased to include interest on such sum from the date when such payment is due
until the date of actual payment (as well after as before judgement) at a rate
per annum of 4% above the base rate from time to time of the Royal Bank of
England. Such interest shall accrue from day to day and be compounded quarterly.

19.5      Post completion matters

19.5.1   Each Seller declares that for as long as he remains the registered
holder of the Shares after Completion he will:

a)          not exercise any of his rights as a member of the Company or, save
for the Buyer (and the Buyer's appointee), appoint any other person to exercise
such rights;

b)          hold the Shares and the dividends and any other moneys paid or
distributed in respect of them after Completion and all rights arising out of or
in connection with them in trust for the Buyer; and

c)          deal with the Shares and all such dividends, distributions and
rights as the Buyer may direct for the period between Completion and the day on
which the Buyer is entered in the register of members of the Company as the
holder of the Shares.

19.5.2   To secure the Buyer's interests under this Agreement, each Seller
irrevocably appoints the Buyer from Completion as his attorney, pending the
Buyer's registration as a member of the Company, with the power on that Seller's
behalf to exercise any and all rights, privileges or duties attaching to the
Shares, including receiving notices of and attending and voting at all meetings
of the members of the Company.

19.5.3   For the purposes of clause 19.5.2 each Seller authorises:

a)          the Company to send any notices in respect of his shareholdings to
the Buyer; and

b)          the Buyer to complete and return proxy cards, consents to short
notice and any other documents otherwise required to be signed by that Seller as
a member of the Company.

19.6      Exclusivity Letter

This Agreement supersedes the agreement in the exclusivity letter between the
Buyer's parent, Brooks Automation, Inc., and the Sellers dated 2 August 2017 (as
such agreement was amended on 13 September 2017) and such agreement (as amended)
is hereby terminated.



27

 

--------------------------------------------------------------------------------

 

 

19.7      Third Parties

19.7.1   The parties agree that (save as set out in this clause 19.7.1 and where
may be expressly stated otherwise in this Agreement) for the purposes of the
Contracts (Rights of Third Parties) Act 1999 they do not intend any person other
than a party to this Agreement to be able to enforce any term of this Agreement.

19.7.2   Clauses 6 to 8 of this Agreement confer on the third parties expressly
identified therein rights which are respectively directly enforceable by them
subject to and in accordance with the terms of this Agreement.

20         GOVERNING LAW AND JURISDICTION

20.1      This Agreement (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this Agreement or its
formation) shall be governed by and construed in accordance with English law.

20.2      Each of the parties to this Agreement irrevocably agrees that the
courts of England and Wales shall have exclusive jurisdiction to hear and decide
any suit, action or proceedings, and/or to settle any disputes, which may arise
out of or in connection with this Agreement (respectively, “Proceedings” and
“Disputes”) and, for these purposes, each party irrevocably submits to the
jurisdiction of the courts of England and Wales.

20.3      Each party irrevocably waives any objection which it might at any time
have to the courts of England and Wales being nominated as the forum to hear and
decide any Proceedings and to settle any Disputes and agrees not to claim that
the courts of England and Wales are not a convenient or appropriate forum for
any such Proceedings or Disputes and further irrevocably agrees that a judgement
in any Proceedings or Disputes brought in any court referred to in this clause
20 shall be conclusive and binding upon the parties and may be enforced in the
courts of any other jurisdiction.

20.4      Each party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Agreement being served on
it in accordance with the provisions of this Agreement relating to service of
Notices. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by law.

IN WITNESS of which this document has been duly executed as a deed and delivered
on the date stated at the beginning of this document.

 





28

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3
WARRANTIES

 

1           INFORMATION

The facts set out in Schedule 2 are true and accurate in all respects.

2           THE SHARES AND THE COMPANY

2.1       The Shares

2.1.1     The Shares comprise the whole of the allotted and/or issued share
capital of the Company and all of such Shares are fully paid or credited as
fully paid.

2.1.2     Save only as provided in this Agreement, there are no agreements or
arrangements in force which call for the present or future creation, allotment,
issue, transfer, redemption or repayment of, or grant to any person the right
(whether exercisable now or in the future and whether conditional or not) to
call for the creation, allotment, issue, transfer, redemption or repayment of,
any share or loan capital of the Company (including by way of option or under
any right of conversion or pre-emption), and no claim has been made by any
person to be entitled to any right referred to in this paragraph 2.1.2 or the
right to have an Encumbrance on the Shares created in his favour.

2.1.3     The Company has not at any time:

a)          reduced its share capital or passed any resolutions authorising any
such reduction;

b)          redeemed any share capital;

c)          purchased any of its shares;

d)          forfeited any of its shares;

e)          provided any financial assistance as defined in section 152(1) of
the Companies Act 1985 or section 677 of the CA2006 (in either case to the
extent applicable to the assistance given by the Company) directly or indirectly
for the purpose of acquiring its own shares or those of any of its holding
companies or reducing or discharging any liability so incurred; or

f)          redeemed or purchased or agreed to redeem or purchase any of its
share capital or passed any resolutions authorising any such redemption or
purchase or entered into or agreed to enter into any contract relating to shares
in the Company that does not amount to a contract to purchase the shares but
under which the Company may (subject to any conditions) become entitled or
obliged to purchase those shares or passed any resolutions approving any such
contract or made any capitalisation of reserves.

2.1.4     There is no share option scheme or other agreement or arrangement
which obliges the Company to issue shares or to buy back or redeem any issued
shares.



29

 

--------------------------------------------------------------------------------

 

 

 

2.1.5     No share in the capital of the Company has been issued for a
consideration other than cash.

2.1.6     No share in the capital of the Company has been issued or transferred
except in accordance with its articles of association (and, if the share was
issued or transferred before 1 October 2009, its memorandum of association).

2.2        Subsidiaries

The Company does not have any subsidiaries or subsidiary undertakings.

2.3        Constitution

2.3.1     The copy of the articles of association of the Company set out in the
Disclosed Documents is true and complete.

2.3.2     The statutory books (excluding minute books and accounting records) of
the Company are up-to-date and contain in all material respects an accurate
record of the matters which should be dealt with in them and no written notice
or allegation that any of them is incorrect or should be rectified has been
received by the Company. The register of members of the Company contains an
accurate record of the members of the Company. 

2.3.3     So far as the Sellers are aware, all returns, resolutions and other
documents required under the CA2006 to be delivered on behalf of the Company to
the Registrar of Companies have been properly prepared in all material respects
and delivered and no fines or penalties are outstanding.

2.3.4     Save as Disclosed, the Company has no assets outside the United
Kingdom nor does it have a branch, agency or place of business or any permanent
establishment (as that expression is defined in the relevant double taxation
relief orders) outside the United Kingdom.

2.3.5     The Company has not received any notice of any application nor is any
Seller aware of any intended application for the rectification of its register
of members or its PSC register.

2.4        Solvency

2.4.1     No order has been made and no resolution has been passed for the
winding up of the Company and no petition has been presented to the Company and
no meeting has been convened for the purpose of winding up the Company.

2.4.2     No administration order has been made and no petition for such an
order has been presented to the Company in respect of the Company.

2.4.3     No administrative receiver or administrator has been appointed in
respect of the Company.

2.4.4     The Company has not admitted itself to be insolvent or unable to pay
its debts (or deemed to be unable to do so within the meaning of section 123
Insolvency Act 1986).



30

 

--------------------------------------------------------------------------------

 

 

 

2.4.5     No voluntary arrangement under section 1 Insolvency Act 1986 in
respect of the Company or other compromise or arrangement for the benefit of all
of the Company’s creditors generally has been proposed or agreed.

2.4.6     The Company has not suspended or ceased, or threatened to suspend or
cease, to carry on all or a material part of its business.

3           THE ACCOUNTS AND THE MANAGEMENT ACCOUNTS

3.1        The Accounts

3.1.1The Accounts have been prepared in accordance with accounting principles
generally accepted in the United Kingdom and comply in all material respects
with the requirements of the CA2006.

3.1.2The Accounts have been prepared on a basis consistent with the accounts of
the Company in respect of the three financial years prior to the Accounts Date.

3.1.3The Accounts give a true and accurate view of the assets and liabilities of
the Company as at the Accounts Date.

3.2        Management Accounts

Having regard to the purpose for which the Management Accounts have been
prepared, so far as the Sellers are aware, the Management Accounts are not
misleading in any material respect and do not materially overstate the value of
the assets nor materially understate the liabilities and do not materially
overstate the profits nor materially understate the losses of the Company as at
the date, and in respect of the period, to which they relate.

3.3        Accounting records

All the accounts, books and ledgers and financial and other records of the
Company (including all invoices) have been properly kept (in accordance with the
requirements of the Companies Act 1985 and the CA2006) and are within the
Company's possession and control and all material transactions relating to its
business have been duly and correctly recorded in them.

3.4        Stock 

3.4.1     All aged, obsolete or slow moving stock has been written off and no
provision for obsolescence is required.

3.4.2     The value of manufactured items and work-in-progress calculated on a
standard cost basis does not materially differ to historical cost.

4           BUSINESS SINCE THE ACCOUNTS DATE

4.1        Since the Accounts Date:

4.1.1     the Company has carried on its business in the ordinary and usual
course;

4.1.2     except as Disclosed, the Company has not borrowed or raised any money
or taken any financial facility;



31

 

--------------------------------------------------------------------------------

 

 

 

4.1.3     other than as reflected in the Management Accounts, the Company has
not entered into, or agreed to enter into, any capital commitment nor has it
disposed of or realised any capital assets;

4.1.4     the Company has not assumed or agreed to assume or incur any actual or
contingent liabilities other than as reflected in the Management Accounts or in
the ordinary course of business;

4.1.5     no share or loan capital has been allotted, issued, redeemed,
purchased or repaid or agreed to be allotted, issued redeemed, purchased or
repaid by the Company; and

4.1.6     no dividend or other distribution has been declared, made or paid in
respect of any share capital of the Company.

5           FINANCIAL ARRANGEMENTS

5.1        Borrowings

5.1.1     Other than as Disclosed in the Accounts or the Management Accounts,
the Company has no borrowings, and has not agreed to create any borrowings, from
its bankers or any other source, except for trade credit arising in the ordinary
course of business.

5.1.2     The Company has no bank overdraft facilities, acceptance credits or
other financial facilities outstanding or available to it.

5.2        Sureties

No person apart has given any Guarantee of or security for any overdraft, loan
or loan facility granted to the Company.

5.3        Grants

5.3.1     Except as Disclosed, during the period of six years ending on the date
of this Agreement, the Company has not applied for nor received any material
grant or allowance from any authority or agency.

5.3.2     The conditions of the grant of £144,475.00 made by The Technology
Strategy Board (also known as Innovate UK) to the Company on 21 March 2016 under
its "Eureka Eurostars 2 [CALL4]" programme have been fulfilled and, so far as
the Sellers are aware, there are no facts, matters or circumstances in existence
which would result in a clawback of any elements of such grant.

5.4        Debts

The Company is not owed any sums other than debts incurred in the ordinary
course of trading.

6           LIABILITIES AND COMMITMENTS

6.1        Material Customers and Material Contracts

6.1.1     The Disclosure Letter contains accurate details of the Material
Customers.



32

 

--------------------------------------------------------------------------------

 

 

 

6.1.2     The Disclosed Documents contain copies of the Material Contracts which
are complete and accurate in all material respects.

6.1.3     The Material Contracts comprise the Company’s contracts with its
Material Customers.

6.1.4     So far as the Sellers are aware, neither the Company nor any other
party to a Material Contract is in material default under any such Material
Contract.

6.1.5     No written notice avoiding, rescinding or terminating, or purporting
to avoid, rescind or terminate any Material Contract has been received or given
by the Company nor, So far as the Sellers are aware, has any party to a Material
Contract threatened to give such notice.

6.1.6     So far as the Sellers are aware, the Company is not a party to
any material contracts or arrangements that: 

a)         contain provisions that prevent a party from competing with the
business of the other party to the contract in a specified jurisdiction or
market and that materially restricts the freedom of the Company from carrying on
the business of the Company;

b)         (other than service agreements) in which any of the directors of the
Company is directly or indirectly interested;

c)         are not on arm’s length terms;

d)         contain (in the Sellers’ reasonable opinion) any onerous or unusual
terms;

e)         which were entered into otherwise than in the ordinary and usual
course of business and otherwise than on the Company's standard terms of
business;

f)          involve discounts, rebates and other special terms;

g)         (other than as contained in the Disclosed Documents) cannot be
terminated without compensation on 60 days' notice (or less);

h)         restrict the trading activities of the Company in any way in any
jurisdiction (whether intended to be legally binding or not); or

i)          which the Company needs to remain in force in order that it can
carry on its business in substantially the same manner as it is carried on at
the date of this Agreement, but will terminate or can be terminated by another
party in the 12 month period following Completion.

6.1.7     The Company is not in breach of any exclusivity arrangements granted
to any of its distributors.

6.1.8     There is no agreement or arrangement whether or not in writing to
which the Company is a party which, on the execution of this Agreement or on
Completion or as a result of the performance of this agreement will or may
result in:

 



33

 

--------------------------------------------------------------------------------

 

 

a)          any third party being relieved of any obligation or becoming
entitled to exercise any right (including a right of termination or any right of
pre-emption or other option); or

b)          the Company being in default under any agreement or arrangement or
losing any benefit, right or licence which it currently enjoys.

6.1.9     So far as the Sellers are aware, the Company has not assigned or
sublet any of its rights nor is it in default under any agreement or arrangement
to which it is a party and there are no circumstances likely to give rise to any
such default, and no other party to any such agreement or arrangement is in
default under it and there are no circumstances expected to give rise to any
such default.

6.1.10   There are no oral agreements which, if they had been reduced to
writing, would be of a kind which the Sellers warrant to have been listed in or
attached (in copy form) to the Disclosure Letter, save where complete details of
such agreements are Disclosed in the Disclosure Letter.

6.2        Litigation

6.2.1     The Company is not involved in any civil, criminal, arbitration
proceedings, or enquiry save in respect of the collection of debts in the
ordinary course of business and, so far as the Sellers are aware, no such
proceedings are pending, threatened, or anticipated by or against the Company.

6.2.2     The Sellers are not aware that any products supplied provided by it
which are defective or have or may have caused or contributed to any personal
injury or material damage to property and there is no dispute between the
Company and any of its customers, licensees or clients.

7           INSURANCES

7.1       The schedule of insurances set out in the Disclosed Documents contains
details of the material insurance policies of the Company or in which the
Company has an interest and the Company has paid all premiums due on such
insurance policies.

7.2        No claim is outstanding or is likely to be made under any of the
insurance policies referred to in paragraph 7.1.

8           ASSETS

8.1        All assets material to the business of the Company:

8.1.1     are legally and beneficially owned by the Company free from any
mortgage, charge, lien or other encumbrance; and

8.1.2     are not held subject to any agreement for lease, hire, hire purchase
or sale on conditional or deferred terms.

8.2        In respect of any of the items referred to in paragraph 8.1.1 which
are held under any agreement for lease, hire, hire purchase or sale on
conditional or deferred terms, So far as the Sellers are aware, there has been
no material default by the Company in the performance of any of the material
provisions of such agreements.



34

 

--------------------------------------------------------------------------------

 

 

 

8.3        There are no assets not owned or leased by the Company which it
requires in order to carry on its business in the manner, extent and places it
has been carried on in the two years preceding the date of this Agreement.

9           INTELLECTUAL PROPERTY

9.1        The Disclosed Documents contain accurate details of all material
registered and unregistered Intellectual Property, including know how and domain
names, owned by the Company ("Owned Intellectual Property") or any Intellectual
Property owned by a third party and licensed to, or exploited by, the Company
"Licensed-In Intellectual Property").

9.2        Owned Intellectual Property

9.2.1     The Owned Intellectual Property is solely owned by the Company free
from all Encumbrances, licences or any other agreement restricting its use by
the Company (including any delimitation or co-existence agreement or agreement
limiting use by territory, field, persons or as to time). 

9.2.2     To the extent that any rights in the Owned Intellectual Property are
registrable, the same are registered or the subject of an application for
registration in the name of the Company as sole owner. All application,
publication, registration, renewal and other official fees relating to such
registrations or applications have been duly paid by the Company by the due
dates for payment.

9.2.3     So far as the Sellers are aware, the Owned Intellectual Property is
valid and enforceable and nothing has been done, omitted to be done or permitted
whereby any of it has ceased or might cease to be valid and enforceable.

9.2.4     All contributors involved in, and other persons who have provided
services to the Company relating to, the creation or development of any Owned
Intellectual Property have executed appropriate valid and enforceable agreements
with the Company by which all Intellectual Property in their work vests solely
in the Company or, in the case of contributors who at all material times were
and/or are employees of the Company, all their work in relation to the Owned
Intellectual Property has been carried out in the normal course of their
employment duties and in the United Kingdom.

9.3        Licensed-In Intellectual Property

9.3.1     Complete and accurate copies of all agreements in relation to
Licensed-In Intellectual Property (the "Intellectual Property Agreements") have
been Disclosed.

9.3.2     The Intellectual Property Agreements are valid and binding and none of
them will be breached, lost, terminated, rendered liable to any right of
termination or assignment or their terms amended by virtue of the execution of
this Agreement or the transaction effected by the Transaction Documents.

9.3.3     So far as the Sellers are aware, no party to an Intellectual Property
Agreement is in breach of its terms and no allegation, notification or
application has been made or dispute or claim has arisen in relation to any
Intellectual Property Agreement, nor are the Sellers aware of any facts or
circumstances which might give rise to any such allegation, notification,
application, dispute or claim.

 



35

 

--------------------------------------------------------------------------------

 

 

9.3.4     There are no royalties, licence fees, other fees or consideration
(including non-monetary consideration) payable by the Company in connection with
the Licensed-In Intellectual Property, save as Disclosed.

9.4        Infringements and claims

9.4.1     So far as the Sellers are aware, the conduct of the Company’s business
as now conducted and in the six years before the date of this Agreement does not
infringe or misappropriate and has not infringed or misappropriated the rights
of any third party in relation to any Intellectual Property.

9.4.2     No third party has outstanding any claim or allegation against the
Company based on any infringement or misappropriation of such third party’s
Intellectual Property, nor have there been in the six years before the date of
this Agreement any such claims or allegations, save as Disclosed, and the
Sellers are not aware of any facts or circumstances which could give rise to any
such claims or allegations.

9.4.3     So far as the Sellers are aware, none of the Company's Intellectual
Property is being infringed by any third party. There have not, in the six years
before the date of this Agreement, been any claims by the Company against any
third parties alleging infringement or misappropriation of the Company's
Intellectual Property.

9.4.4     So far as the Sellers are aware, there have not, in the six years
before the date of this Agreement, been any claims or applications for
invalidity, revocation, opposition, compensation or otherwise in respect of the
Company's Intellectual Property and the Sellers are not aware of any facts or
circumstances which could give rise to such claims or applications.

9.5       The Company's Intellectual Property comprises all of the Intellectual
Property which is necessary or desirable for the Company to carry on the
business and deal with the assets of the Company in the manner and places it has
been carried on up to the date of this Agreement.

9.6        None of the Company's Intellectual Property will be restricted as to
its exploitation, or will be lost, terminated or rendered liable to a right of
termination, assignment or licence to a third party, by virtue of the execution
of this Agreement or the transaction effected by the Transaction Documents.

9.7        To the extent that information of a confidential nature (including
know how, trade secrets and customer lists) is or has been used or exploited by
the Company, such information has been kept confidential (except for any of it
which has come into the public domain lawfully and not through a breach of
confidence) and has not been disclosed to any third party, except under the
terms of a written, binding confidentiality agreement.

10         INFORMATION TECHNOLOGY

10.1      The Disclosed Documents contain accurate details of all material IT
Systems.

10.2      The IT Systems are owned by the Company or licensed, leased or
supplied to the Company under one or more valid and binding contracts or
arrangements and the Company has the right to use the IT Systems and the right
of the Company to use the IT Systems will not be affected by the execution of
this Agreement or the transaction effected by the Transaction Documents.



36

 

--------------------------------------------------------------------------------

 

 

 

10.3      The IT Systems are reasonably sufficient for the requirements of the
Company to operate its business as it is operated as at the date of this
Agreement.

10.4      The IT Systems have not been affected by any defects or faults where
such defects or faults have resulted in a material interruption to the business
of the Company at any time during the 12 months prior to the date of this
Agreement.

10.5      So far as the Sellers are aware, the Company has fully complied at all
times and as at Completion fully complies with Cyber Security Laws.

11         EMPLOYEES

11.1      Particulars of employees

11.1.1   The particulars shown in the schedule of employees set out in the
Disclosed Documents includes full and accurate particulars of each Employee's
full name, job title, date of commencement of employment, age, notice period,
job location, standard hours of work, salary and other remuneration (including
bonus and commission and other incentive payments) and particulars of
confidentiality obligations, other directorships and business interests held,
other benefits including cars, mobile phones and private health insurance, and
all other terms and conditions of employment or appointment including any terms
and conditions contained in any employee handbook or manual.

11.1.2   No Employee has given or received notice terminating his employment and
and no Employee will be entitled as a result of the entering into of this
Agreement to give notice of termination or claim for any payment or benefit or
treat himself as being released from any obligation.

11.1.3   No person who would, if appointed or employed as at the date of this
Agreement be an Employee, has been appointed or offered employment or engagement
by the Company.

11.1.4   All Employees are employed on or engaged under terms and conditions not
materially different from the terms and conditions set out in the Disclosed
Documents.

11.1.5   No Employee:

a)          is on sick leave which (as the date of this Agreement) has continued
for more than 14 consecutive days;

b)          is on maternity, paternity, parental or adoption leave;

c)          is on a fixed term contract; or

d)          either has made an application to work flexibly or is so doing.

11.1.6   No Employee has any accrued rights to holiday pay or pay in lieu of
holidays which have not been provided for in full in the Management Accounts.

11.1.7   The Company has not entered into any agreement, given any assurance
(whether legally binding or not) or created any expectation regarding any future
variation in any contract of employment or consultancy agreement or any other
agreement imposing

37

 

--------------------------------------------------------------------------------

 

 

an obligation on the Company or that it will increase the basis or rates of
remuneration or payment or the provision of other benefits to or on behalf of
any of its Employees at any future date.

11.2      Terms and conditions of contractors and consultants

The Disclosed Documents contain details of all material terms and conditions of
engagement of every contractor and consultant to the Company.

11.3      Service contracts

There is not now outstanding any service contract between the Company and any of
its directors or Employees or contractors or consultants which is not terminable
by the Company without compensation (other than statutory compensation) on three
months’ notice or less given at any time.

11.4      Agency workers

The Company is not a party to any agency agreement or arrangement other than
agreements in relation to the supply of agency workers. Particulars of all
agreements entered into with employment agencies or employment businesses and
details of all agency workers currently engaged by or working for the Company
are set out in the Disclosed Documents.

11.5      Employee Incentive Arrangements

Except as Disclosed, within the 18 months immediately preceding the date of this
Agreement, the Company has not operated any of the following, nor, so far as the
Sellers are aware is it under any future obligation (whether or not legally
binding) to do so:

11.5.1   any scheme or arrangement where its current or former directors or
Employees or their relevant relatives or dependents may acquire shares or
options to acquire shares of any class in the Company;

11.5.2   any employee trust under which current or former Employees their
relatives or dependents are the beneficiaries or are entitled to receive any
benefits;

11.5.3   any cash bonus scheme or other employee incentive arrangements not
involving the issue of shares; or

11.5.4   any arrangement by which any commission or remuneration or any kind
payable or due to any of its current directors of Employees may be calculated by
reference to the turnover, profits or sales of the Company.

11.6      Trade unions

11.6.1   The Company is not a party to any agreement or arrangement with or
commitment to any trade union or staff association.

11.6.2   The Company is not involved in, or has been involved in the last five
years in, any industrial or trade dispute or any dispute or negotiation
regarding a claim of material importance or the dismissal, suspension,
disciplining or varying of the terms and conditions of employment of any current
or former Employee, staff association or other organisation or body of
Employees, and there are no facts known, or which on

38

 

--------------------------------------------------------------------------------

 

 

reasonable enquiry would be known, to the Company or the Sellers which might
indicate that there may be any such dispute or negotiation.

11.7      Disciplinary, Grievance and Disputes

11.7.1   The Company has not received notification from any court of competent
jurisdiction of any proceedings issued against the Company by any current or
former Employee, director, consultant or contractor which remain outstanding.

11.7.2   No disciplinary action pursuant to an ACAS Code of Practice or
otherwise has been taken against any current or former Employee and no grievance
or complaint of sex, race, disability, age, sexual orientation or religion or
belief discrimination has been raised by any current or former Employee,
director, consultant or contractor pursuant to an ACAS Code of Practice or
otherwise in the three years ending on the date of this Agreement.

11.7.3   No current or former director, Employee contractor or consultant has
any claim against the Company for loss of office or arising out of the
termination of his office, employment, contract or consultancy or in respect of
any accident or injury or otherwise and so far as the Sellers are aware, there
is no event which would or might give rise to any such claim.

11.8      Compliance

11.8.1   The Company has complied in all material respects with all of its
statutory and other legal obligations and all contractual obligations to or in
respect of its Employees, directors, contractors and consultants (including its
obligations under the Working Time Regulations, the National Minimum Wage
Regulations and any applicable legislation relating to immigrant workers) and no
amount due to or in respect of any such individual (including PAYE and national
insurance and pension contributions) is in arrears and unpaid other than salary
and benefits for the month as at the date of this Agreement.

11.8.2   In the three years preceding the date of this Agreement, in respect of
each of the Employees, all holiday pay for periods of holiday taken under
regulation 13 of the Working Time Regulations 1998 (SI 1998/1833) has been
calculated and paid in accordance with the Directive 2003/88/EC of the European
Parliament and of the Council of 4 November 2003 concerning certain aspects of
the organisation of working time.

11.8.3   Each director or Employee who is subject to UK immigration control will
have a valid immigration status at Completion, entitling him to be employed full
time by the Company for at least three months following Completion and is
employed in accordance with the terms of his immigration status.

11.8.4   No person has been or is employed or engaged by the Company who did not
or does not have leave to enter or remain in the United Kingdom or otherwise in
breach of section 8 of the Asylum and Immigration Act 1996 or sections 15-21 of
the Immigration, Asylum and Nationality Act 2006 (as applicable).

11.8.5   Within the period of one year preceding the date of this Agreement the
Company has not been a party to any relevant transfer as defined in the Transfer
of Undertakings (Protection of Employment) Regulations 2006 (the "Regulations")
nor has the Company failed to comply with any duty to inform and consult any
appropriate

39

 

--------------------------------------------------------------------------------

 

 

representative under the Regulations or failed to comply with its duty under
Regulation 11 of the Regulations.

 

12         PENSIONS

12.1      Auto enrolment

The Company has complied with its obligations concerning automatic enrolment
under the Pensions Act 2008, all regulations made thereunder and any associated
legislation. No notices, fines or other sanctions have been issued by the
Pensions Regulator and there are no instances of non-compliance with the
automatic enrolment obligations which have been (or which the Sellers know are
likely to be) notified to the Pensions Regulator in respect of the Company.

12.2      Pensions arrangements disclosed

12.2.1   Save under the Aviva Workplace Pension Scheme (the “Disclosed
Schemes”), full details of which have been Disclosed, and the state pension
schemes, the Company is not under obligation or commitment (whether legally
binding on not), nor is the Company a party to any custom or practice, to pay,
provide or contribute towards any arrangement under which relevant benefits
within the meaning of section 393B of the Income Tax (Earnings and Pensions) Act
2003 (ignoring the exception contained in that section) except that it shall
include the benefits specified in section 393B(2)) are payable, including the
making of any payment of contributions to or remuneration specifically referable
to contributions to any personal pension scheme, stakeholder pension scheme,
retirement annuity contract or similar arrangement to or in respect of any
person and nothing has been done to create a reasonable expectation that any
such payments, provision or contributions will be made. No proposal or
announcement has been made about the introduction, continuance, increase or
improvement of, or payment of a contribution towards any such schemes, annuity
contracts or similar arrangements.

12.2.2   All contributions, premiums, taxes and expenses to be paid or remitted
by the Company to or in respect of the Disclosed Schemes have been paid within
any applicable prescribed period and, so far as the Sellers are aware, there are
no contributions, premiums, taxes or expenses which have fallen due but are
unpaid.

12.2.3   The Disclosed Schemes are registered with HM Revenue & Customs in
accordance with Part 4 of the Finance Act 2004 and so far as the Sellers are
aware there is no reason why the Disclosed Schemes may be de-registered.

12.2.4   The Company has at all times complied with its obligations to, under
and in respect of the Disclosed Schemes, and so far as the Sellers are aware the
Disclosed Schemes have been operated and administered in accordance with the
terms of their governing documentation and all applicable legal and regulatory
requirements.

12.2.5   All lump sum death benefits that are provided under any of the
Disclosed Schemes and which are not "money purchase benefits" as defined in
13.2.5 above are fully insured on standard terms with an insurance company
regulated in the EU and, so far as the Sellers are aware, there is no reason why
such insurance may be withdrawn or otherwise cease to apply (either generally or
in any given case).



40

 

--------------------------------------------------------------------------------

 

 

13         REGULATORY, COMPETITION AND COMPLIANCE

13.1      The Company is not engaged in any agreement, arrangement, practice or
conduct which amounts to an infringement of the Competition Laws.

13.2      The Company is not the subject of any investigation, inquiry or
proceedings by any relevant government body, agency or authority, or court in
connection with any actual or alleged infringement of the Competition Laws.

13.3      The Company has not given any undertaking or commitment to any
relevant government body, agency, authority or court responsible for enforcing
the Competition Laws of any jurisdiction which affects the conduct of the
Business by the Company.

13.4      The Company has conducted its business in all material respects in
accordance with, and has complied in all material respects with, all applicable
laws, rules and regulations of the United Kingdom) and any equivalent
legislation in Wales and Scotland.

13.5      All material authorisations, licences, consents, permissions and
approvals required for or in connection with the business of the Company are in
full force and, effect and, so far as the Sellers are aware, have been complied
with in all material respects.

13.6      The Company has complied with all the requirements of the Health and
Safety at Work etc Act 1974 and all other statutory requirements relating to the
health and safety of its Employees.

13.7      Neither the Company, nor any Director, officer, agent, Employee or
other person acting for or on behalf of the Company is or has at any time
engaged in any activity, practice or conduct which would constitute an offence
under the Bribery Act 2010 or any other applicable legislation or regulation on
the giving or receiving of bribes in any other jurisdiction.

13.8      No Director, officer, agent, Employee or other person acting for or on
behalf of the Company has been party to any of the following:

13.8.1   the use of any assets of the Company for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to any activity, including any
political activity;

13.8.2   the establishment or maintenance of any unlawful or unrecorded fund of
monies or other assets;

13.8.3   the making of any false or fictitious entries in the books or records
of the Company; or

13.8.4   the making of any unlawful payment.

14         DATA PROTECTION

14.1      The Company has fully complied at all material times and currently
fully complies with Data Protection Legislation including:

14.1.1   the Data Protection Principles as set out in Schedule 1 of the Data
Protection Act 1998;

14.1.2   the requirements relating to notification and/or registration of
processing of personal data with any applicable national data protection
regulator;



41

 

--------------------------------------------------------------------------------

 

 

14.1.3   all subject information requests from data subjects; 

14.1.4   its obligations under the Privacy and Electronic Communications (EC
Directive) Regulations 2003, including in respect of the use of electronic
communications (including email, text messaging, fax machines, automated calling
systems and non-automated telephone calls) for direct marketing purposes; and

14.1.5   where necessary, the obtaining of appropriate agreements with any data
processors which require them to fully comply with Data Protection Legislation
at all material times.

14.2      The Company has not received any notice or complaint from any
individual, third party and/or regulatory authority alleging non-compliance with
Data Protection Legislation (including any prohibition or restriction on the
transfer of data to any jurisdiction) or claiming compensation for, or an
injunction in respect of, non-compliance with Data Protection Legislation, and
so far as the Sellers are aware, there are no circumstances which may give rise
to the giving of any such notice or the making of any such complaint.

14.3      No Personal Data has been transferred outside the European Economic
Area.

14.4      The Company has not suffered a data breach or loss of Personal Data or
confidential information in the last three years.

15         BROKERAGE OR COMMISSIONS

No person is entitled to receive from the Company a finder’s fee, brokerage or
commission in connection with this Agreement or anything in it and the Company
is not liable to pay to any of its directors, employees, agents and advisers any
sum whatsoever in connection with the sale of the Shares.

16         PROPERTIES

The definitions in this paragraph apply in this Agreement:

 

 

“Current Use”

the identified use for each of the Properties;

“Leases”

the leases under which the Properties are held; and

“Planning Acts”

the Town and Country Planning Act 1990, the Planning (Listed Buildings and
Conservation Areas) Act 1990, the Planning (Hazardous Substances) Act 1990, the
Planning (Consequential Provisions) Act 1990 the Planning and Compensation Act
1991, the Planning and Compulsory Purchase Act 2004, the Planning Act 2008, the
Localism Bill 2011, the Growth and Infrastructure Act 2013 and any other
legislation from time to time regulating the use or development of land.

 



42

 

--------------------------------------------------------------------------------

 

 

16.1      The brief particulars of the Properties set out in Disclosed
Document 11.1.9 are true and accurate in all respects.

16.2      The Company is the sole legal and beneficial owner and has good and
marketable title to each of the Properties and the Properties are free from any
Encumbrance.

16.3      The Company is in physical possession and actual occupation of each of
the Properties on an exclusive basis and no right of occupation or enjoyment has
been acquired or is in the course of being acquired by any third party or has
been granted or agreed to be granted to any third party.

16.4      The Company has not entered into a contract or other arrangement
(whether written or oral) for the sale of any of the Properties.

16.5      The Properties are not subject to the payment of any outgoings other
than the usual rates and taxes and the rent and other outgoings specified in the
Leases.

16.6      The Company has paid the rent and observed and performed the covenants
on the part of the tenant and the conditions contained in each of the Leases and
the last demand (or receipt for rent if issued) was unqualified. 

16.7      All licences, consents and approvals required from the landlords and
any superior landlords under any of the Leases have been obtained, and the
covenants on the part of the tenant contained in such licences, consents and
approvals have been duly performed and observed.

16.8      So far as the Sellers are aware, the Current Use of each of the
Properties is the permitted lawful use for the purposes of the Planning Acts and
is in accordance with the provisions of the Leases.

16.9      So far as the Sellers are aware, the Company has at all times complied
with the Planning Acts and with all planning permissions and consents issued
under the Planning Acts relating to the business of the Company or the
Properties.

17         ENVIRONMENTAL MATTERS

The definitions in this paragraph apply in this Agreement:

 

 

“Environment”

includes (whether alone or in combination) ecological systems and living
organisms (including humans), air (including air within buildings and other
natural or man-made structures above or below the ground), land and soil
(including anything below the surface of the land, and land covered with water),
and water (including water under or within land or within pipe or sewerage
systems);

43

 

--------------------------------------------------------------------------------

 

 

“Environmental Laws”

every applicable law, regulation, code of practice and other similar control and
advice (in each case, having force of law) made or issued by national or local
government or by any other regulatory body, and every applicable regulation and
directive made by the legislative organs of the European Union, relating to the
protection of the environment (including the prevention of pollution of land,
water or air due to the release, escape or other emission of any substance
including radioactive substances or the production, transport, storage,
treatment, recycling or disposal of Waste or the making of noise);

“Environmental Liabilities”

means any actual or alleged breach of Environmental Laws or an Environmental
Licence which may give rise to any Remediation Works;

“Hazardous Substances”

means any material, substance or organism which, alone or in combination any
other matter, is capable of causing harm to the Environment or which is likely
to cause an actionable nuisance, including radioactive substances and materials
containing asbestos;

“Remediation Works”

means the carrying out of any investigative sampling inspection and/or
maintaining works and/or steps or measures to monitor, prevent, minimise,
remove, remedy, abate, make safe, contain, ameliorate or mitigate any harm or
damage to the Environment; and

“Waste”

means waste as defined in section 75 of the Environmental Protection Act 1990.

 

17.1      The Sellers are not aware of any past or current liability of the
Company under Environmental Laws or in respect of any breach or non-compliance
with the conditions of any Environmental Licence or circumstances which are
likely to give rise to any such breach or non-compliance.

17.2      The Sellers are not aware of any factors or circumstances likely to
give rise to any Environmental Liabilities of the Company.

17.3      So far as the Sellers are aware:

17.3.1   the Properties are not and have not been subject to pollution or
contamination, Waste or Hazardous Substances which is likely to give rise to
material liability under Environmental Laws;

17.3.2   the Properties have not been the subject of any Remediation Works; and



44

 

--------------------------------------------------------------------------------

 

 

17.3.3   there is no investigation by a local authority or the Environment
Agency relating to the same.



45

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4 TAX

PART 1 – TAX COVENANT, DEFINITIONS AND INTERPRETATION

 

 

1           DEFINITIONS AND INTERPRETATION

In this Schedule 4:

1.1        words and expressions defined in clause 1 of this Agreement have the
same meaning except where otherwise provided or unless there is something in the
context or subject matter which is inconsistent with them;

1.2        the following words and expressions have the following meanings:

 

any Relief included as an asset in the Relevant Accounts;

 

“Accounts Relief”

a)   any Relief which was taken into account in computing and so reducing or
eliminating any provision for deferred Tax in the Relevant Accounts (or which,
but for such Relief, would have appeared in the Relevant Accounts); and

b)   any Relief included as an asset in the Relevant Accounts;

“Buyer's Relief” 

a)   any Accounts Relief

b)   any Post Completion Relief;  

c)   any Relief, whenever arising, of the Buyer or any member of the Buyer's Tax
Group (other than the Company); and

d)   any R&D Tax Credit;

“Buyer’s Tax Group”

the Buyer and any other company or companies which either are or become after
Completion, or have within the six years ending at Completion, been treated as a
member of the same group as, or otherwise connected or associated with the Buyer
for any Tax purpose excluding the Company;

“CAA”

the Capital Allowances Act 2001;

“CTA 2009”

the Corporation Tax Act 2009;

“Covenant Claim”

a  claim under the covenant in paragraph 2 of this Schedule;

“Covenantors”

the Sellers;

46

 

--------------------------------------------------------------------------------

 

 

“Demand”

any assessment (including self-assessment), notice, demand, letter or other
document issued or action taken by or on behalf of any Tax Authority or the
preparation or submission of any notice, return or assessment or any other
circumstances indicating that the Company is or may be placed or is sought to be
placed under a Liability for Tax;

“Event”

any transaction (including the execution of, and Completion of, this Agreement),
payment, act, event or omission, and includes (without limitation) any deemed
transaction, payment, act, event or omission, the death of any person and a
company becoming, being or ceasing to be a member of a group of companies
(however defined) for the purposes of any Tax;

“HMRC”

Her Majesty’s Revenue & Customs;

“IHTA”

the Inheritance Tax Act 1984;

“Liability for Tax”

a)     any liability to make an actual payment or increased payment of, or in
respect of, Tax;

b)     the loss, reduction or disallowance of any Accounts Relief; and

c)     any liability to make an actual payment or increased payment of Tax which
would have arisen but for being satisfied, avoided or reduced by the use or
setting-off of any Buyer's Relief;

“Post Completion Relief”

any Relief which arises as a consequence of an Event occurring after Completion
or in respect of a period beginning after Completion or in respect of the period
current at Completion where any Relief will be apportioned partly before and
partly after Completion on a time basis unless some other basis is more
reasonable or required by statute;

"R&D Tax Credit"

has the meaning given in Schedule 9;

“Relevant Accounts”

the Completion Accounts;

“Relevant Accounts Date”

Completion;

“Relief”

any loss, relief, allowance, credit (including payable credit), deduction or set
off relevant to the computation of Tax or any right to receive a repayment of
Tax (including interest in respect of the repayment of Tax);

47

 

--------------------------------------------------------------------------------

 

 

“Tax”

a)     any form of tax, levy, impost, duty, charge, social security
contribution, deduction or withholding, repayment of tax credit, or governmental
charge (national or local), whenever imposed, whether of the United Kingdom or
elsewhere, collected or assessed by, or payable to, a Tax Authority or any other
person as a result of any enactment relating to tax, excluding business rates
and local authority charges; and

b)     all interest, penalties, surcharges and fines relating to any of the
above or to a failure to make any return or supply any information in connection
with any of the above, but excluding any such amount which arises or is
increased by any delay or omission of a member of the Buyer’s Tax Group or its
agents or the Company after Completion;

“Tax Authority”

any local, municipal, governmental, state, federal or fiscal, revenue, customs
or excise authority, body, agency or official having power or authority in
relation to Tax in the United Kingdom or elsewhere, including HMRC;

“Tax Claim”

a Covenant Claim or a Tax Warranty Claim;

“TCGA”

the Taxation of Chargeable Gains Act 1992;

“TIOPA”

the Taxation (International and Other Provisions) Act 2010;

“TMA”

the Taxes Management Act 1970; and

“VATA”

the Value Added Tax Act 1994.

 

1.3        All references to paragraphs are references to paragraphs of this
Schedule unless otherwise stated.

2           COVENANT

2.1        The Covenantors severally covenant with the Buyer to pay to the Buyer
(and its successors in title) an amount equal to:

2.1.1     any Liability for Tax of the Company arising in respect of or in
consequence of:

a)          any Event which occurred on or before Completion; or

b)          any income, profits or gains earned, accrued or received on or
before Completion;

2.1.2     any Liability for Tax of the Company arising as a result of the
Company having at any time before Completion been a member of a group with, or
under the control of, any

48

 

--------------------------------------------------------------------------------

 

 

other person for any Tax purpose and that person failing to discharge any
Liability for Tax;

2.1.3     any Liability for Tax of the Company arising in respect of a payment
made by the Sellers (or a person acting on the directions of the Sellers) to any
person after Completion;

2.1.4     any Liability for Tax in respect of inheritance tax which:

a)          is at Completion a charge on, or gives rise to a power to sell,
mortgage or charge, any of the shares or assets of the Company;

b)          after Completion becomes a charge on or gives rise to a power to
sell, mortgage or charge any of the Shares or assets of the Company being a
Liability for Tax arising as a result of the death of any person within seven
years after a transfer of value (or deemed transfer of value) if a charge on or
power to sell, mortgage or charge any such shares or assets could, if the death
had occurred immediately before Completion and the inheritance tax payable as a
result of such death had not been paid, have existed at Completion; or

c)          arises as a result of a transfer of value occurring on or before
Completion (whether or not in conjunction with the death of any person whenever
occurring) which increased or decreased the value of the estate of the Company;

2.1.5     any Liability for Tax of the Company arising as a result of the sale
or disposal of the Shares or the payment of Consideration to the Sellers at any
time;

2.1.6     any Liability for Tax of the Company arising as a result of any
payment made to David Newman in accordance with clause 4.4.2 of this Agreement;
and

2.1.7     any reasonable third party costs and expenses properly incurred by the
Buyer and/or the Company (excluding for the avoidance of doubt, any recoverable
VAT) in connection with any liability falling within paragraphs 2.1.1 to 2.1.6.

2.2        Any payments made pursuant to this Schedule shall (to the extent
legally possible) be treated as an adjustment to the Consideration.

3           EXCLUSIONS

3.1        The covenants contained in paragraph 2 shall not apply and the Buyer
shall not be entitled to bring a Tax Claim to the extent that:

3.1.1     provision, allowance or reserve was made for such liability in the
Relevant Accounts or the discharge or payment thereof is reflected in the
Relevant Accounts;

3.1.2     the liability in question arises or is attributable to:

a)          the passing or coming into force of or any change in, any law, rule,
regulation, directive or interpretation of the law;

b)          any judgment of any Court or Tribunal;



49

 

--------------------------------------------------------------------------------

 

 

c)          any increase in the rates of Tax or any imposition of Tax; or

d)          the withdrawal or amendment of any practice previously published by
a Tax Authority, in each case occurring after the Relevant Accounts Date;

3.1.3     the liability in question would not have arisen but for any voluntary
act, transaction or omission after Completion by or involving a member of the
Buyer’s Tax Group or the Company or any of their respective officers, employees
or agents where the act, transaction or omission was:

a)          not required by any legislation, regulation or other statutory
requirement, whether coming into force before, on or after Completion;

b)          not pursuant to a legally binding obligation entered into by the
Buyer or the Company on or before Completion;

c)          not the presentation for stamping of any contract which was entered
into prior to Completion;

d)          carried out without the consent of the Covenantors or their
authorised representative;

e)          not an action taken pursuant to paragraph 6 or paragraph 10 of this
Schedule;

f)          otherwise than in the ordinary course of business of the Company;
and

g)          one which the Buyer or the Company was aware or ought reasonably to
have been aware would give rise to such liability;

3.1.4     the liability in question arises or is increased by reason of or in
consequence of:

a)          any claim, disclaimer, election or surrender made or notice or
consent given or any other thing done by a member of the Buyer’s Tax Group or
the Company after Completion, including (without prejudice to the generality of
the foregoing) any disclaimer of capital allowances, in circumstances where such
claim, disclaimer, election, notice or consent was not taken into account in the
preparation of the Relevant Accounts; or

b)          any failure by a member of the Buyer’s Tax Group or the Company
after Completion to make any claim, disclaimer, election or surrender or give
any notice or consent or do any other thing after Completion, the making, giving
or doing of which was taken into account in the Relevant Accounts and the
details of which were either (i) clear from the face of the Relevant Accounts;
or (ii) notified to the Buyer within a reasonable time prior to any time limit
for giving or making of the same; or

c)          the amendment after Completion of any claim, disclaimer, election,
surrender, notice or consent made or given on or before Completion;

3.1.5     the liability in question was paid or discharged on or before
Completion;

3.1.6     the liability in question arises or is increased as a result of any
changes made after Completion to the accounting policies or practices or to the
length of any accounting

50

 

--------------------------------------------------------------------------------

 

 

period of the Company, other than where such changes are required to comply with
generally accepted accounting principles where the previous policies, practices
or length of accounting period did not so comply;

3.1.7     any Relief (other than a Buyer's Relief) is available at no cost to
the Buyer so as to reduce or eliminate the liability in question and for these
purposes it shall be assumed that a member of the Buyer’s Tax Group or the
Company takes all reasonable steps required to secure and utilise the Relief in
question;

3.1.8     the liability in question would not have arisen but for an Event on or
before Completion occurring at the written request or direction of, or with the
written consent of,  a member of the Buyer’s Tax Group;

3.1.9     the liability in question arises or is increased as a result of a
failure of a member of the Buyer’s Tax Group to comply with the provisions of
paragraph 6 (Disputes and conduct of Demand) or paragraph 10 (Management of
pre-completion tax affairs);

3.1.10   any income, profits or gains to which the liability in question is
attributable were actually earned or received by or actually accrued to the
Company but were not reflected in the Relevant Accounts and such income, profits
or gains were retained by the Company at Completion;

3.1.11   the liability is a liability for interest or a penalty under the
Corporation Tax (Instalment Payment) Regulations 1998 referable to any
instalment payment due on or before Completion which:

a)         would not have arisen but for the entering into of the Agreement or
the income, profits or gains earned, accrued or received by the Company after
Completion proving to be greater than the income, profits or gains expected to
be earned, accrued or received by the Company after Completion; or

b)         is otherwise attributable to any delay or default on the part of the
Buyer or the Company after Completion; or

3.1.12   the liability is stamp duty or stamp duty reserve tax payable by the
Buyer on the transfer or agreement to transfer the Shares under this Agreement;

3.1.13   the liability in question has been made good by insurers or otherwise
compensated for without cost to the Buyer or the Company.

3.2       The provisions of Schedule 5 (Limitations on Liability) shall apply to
this Schedule as if they were set out in full in this Schedule.

4           OVERPROVISIONS AND SAVINGS

4.1        If, on or before the seventh anniversary of Completion, the Buyer
becomes aware that a Relevant Amount (as defined in paragraph 4.2) has arisen or
may arise, it shall notify the Covenantors as soon as practicable. In that case
or where the Covenantors otherwise believe that a Relevant Amount may exist, or
if the parties cannot agree on the quantum of the Relevant Amount, then the
matter shall be referred to the auditors of the Company for the time being (at
the joint cost of the parties) whose opinion shall be final and binding (in the
absence of clear or manifest error) on the parties for the purposes of this
Schedule.



51

 

--------------------------------------------------------------------------------

 

 

4.2        A Relevant Amount shall be determined for the purposes of this
paragraph as follows:

4.2.1     if a provision for Tax (excluding deferred taxation) in the Relevant
Accounts is or proves to be an overprovision the amount of such overprovision
shall be a Relevant Amount, save to the extent that the overprovision is due to:

a)          a change in legislation made after Completion with retrospective
effect;

b)          any Relief arising after Completion; or

c)          any act of the Buyer or the Company carried out after Completion;

4.2.2     if a repayment of Tax (or interest on overpaid Tax or repayment
supplement) is received (whether by way of repayment or set off) which was not a
Buyer's Relief or otherwise taken into account in the Relevant Accounts and
which relates to any income, profit or gains received on or prior to Completion
or any Event which occurred on or before Completion or any period (or part
period) falling prior to Completion, then the amount of that repayment (together
with any interest and/or repayment supplement) shall be a Relevant Amount;

4.2.3     if a Liability for Tax which has resulted in the Covenantors having
made a payment under this Schedule, or circumstances giving rise to such
Liability for Tax, gives rise to a Relief, or the entitlement to claim any
Relief, then the Buyer shall, where necessary, take such steps as are required
to secure that Relief and the amount of the actual Liability for Tax of the
Company or a member of the Buyer’s Tax Group which is eliminated or the amount
by which it is reduced as a result of such Relief shall be a Relevant Amount; or

4.2.4     if any Liability for Tax of the Company or a member of the Buyer’s Tax
Group in an accounting period ending after Completion is reduced or eliminated
by a Relief (other than a Buyer's Relief) which arises in respect of any
expenditure, reserve or provision which was recognised in the Relevant Accounts
but was not deductible or allowable for Tax purposes in the Relevant Accounts,
the amount by which it is reduced shall be a Relevant Amount.

4.3        Where a Relevant Amount has arisen as set out in paragraph 4.2 then:

4.3.1     the Relevant Amount shall first be set off against any payment then
due from the Covenantors under this Schedule; and

4.3.2     to the extent there is an excess, a refund shall be made to the
Covenantors of any previous payment or payments made by the Covenantors under
this Schedule and not previously refunded under this paragraph up to the amount
of such excess; and

4.3.3     to the extent that the excess referred to in paragraph 4.3.2 is not
exhausted under that paragraph, the remainder of that excess shall be carried
forward and set off against any future payments which become due from the
Covenantors under this Agreement.

5           RECOVERY FROM OTHER PERSONS

5.1        If the Covenantors have paid the Buyer or are liable to make a
payment to the Buyer in respect of a Tax Claim and the Company or any member of
the Buyer’s Tax Group is or may become entitled to recover from any third party
any sum in respect of the matter to which the

52

 

--------------------------------------------------------------------------------

 

 

liability of the Covenantors relates, then the Buyer shall notify the
Covenantors of the entitlement as soon as reasonably practicable.

5.2        The Buyer shall or shall procure that the Company or the relevant
member of the Buyer’s Tax Group shall take such action as the Covenantors shall
reasonably request to enforce such recovery (at the Covenantors' expense) as is
mentioned in paragraph 5.1 against the third party in question and shall account
to the Covenantors for a sum equal to the lesser of:

5.2.1     any amount so recovered including any interest or repayment supplement
paid by a third party (net of any Tax on such amount and any reasonable costs
and expenses properly incurred by the Company or any member of the Buyer's Tax
Group in recovering such amount); and

5.2.2     the amount already paid by the Covenantors in respect of such Tax
Claim referred to in paragraph 5.1 above (and not previously refunded under this
Schedule).

6           DISPUTES AND CONDUCT OF DEMAND

6.1        If the Buyer becomes aware of a Demand which could give rise to a Tax
Claim, the Buyer shall give written notice thereof to the Covenantors as soon as
reasonably practicable and in any event in a case involving a time limit for
appeal at least ten Business Days before the expiry of that time limit (provided
that such written notice will not be a condition precedent to the liability of
the Covenantors under this Schedule).

6.2        The Buyer agrees to take and procure that the Company shall take such
action and give such information as the Covenantors shall reasonably request in
writing to resist, appeal, compromise or settle the Demand and shall not take
and shall procure that the Company shall not take any other action without the
Covenantors’ written consent, subject to the Covenantors agreeing to indemnify
the Buyer and/or the Company against any reasonable costs or expenses which are
properly incurred as a result of taking such action.

6.3        The action which the Covenantors may request under paragraph 6.2
shall include an application to postpone the payment of Tax and allowing the
Covenantors or the Covenantors’ professional advisers to conduct the Demand.

6.4        The Buyer shall not and shall procure that the Company shall not:

6.4.1     settle or compromise the Demand; or

6.4.2     submit any document or correspondence to a Tax Authority where the
Buyer should reasonably be aware that such document would give rise to a Demand
or a claim made pursuant to the Tax Warranties (save to the extent obliged to do
so by law), without the prior written consent of the Covenantors, such consent
not to be unreasonably withheld or delayed.

7           AMOUNT OF PAYMENT, DUE DATE FOR PAYMENT AND INTEREST

7.1        The amount of any liability pursuant to this Schedule shall be as
follows:

7.1.1     to the extent that the liability involves a liability of the Company
to make an actual payment or increased payment of or in respect of Tax, the
amount of such payment or increased payment;



53

 

--------------------------------------------------------------------------------

 

 

7.1.2     to the extent that the liability involves the loss, reduction, counter
claim, nullification, disallowance or clawback of any Accounts Relief (other
than a right to a repayment of Tax) the amount of Tax which the use of the
Accounts Relief would have saved (taking into account whether the Company then
had sufficient profits and was otherwise in a position actually to use the
Accounts Relief had it been available);

7.1.3     to the extent that the liability involves the disallowance or
reduction by a Tax Authority or a right to a repayment of Tax which is an
Accounts Relief, the amount of the repayment so disallowed or reduced; and

7.1.4     to the extent that the liability involves a liability of the Company
to make a payment or increased payment of Tax which was satisfied, avoided or
reduced by any Buyer's Relief, the amount of Tax which the Buyer's Relief in
fact saves.

7.2        Any amount which the Covenantors are obliged to pay to the Buyer
under this Schedule shall be paid in cleared funds on or before the following
dates:

7.2.1     in the case of a Liability for Tax which involves a liability to make
an actual payment or increased payment of Tax the second Business Day prior to:

a)          in the case of a Liability for Tax in respect of which there is no
provision for payment by instalments, the latest date on which the Tax in
question can be paid to a Tax Authority in order to avoid a liability to
interest or penalties (or, if later, the fifth Business Day after service by the
Buyer to the Covenantors of a written demand for payment); and

b)          in the case of a Liability for Tax in respect of which there is
provision for payment by instalments, two Business Days prior to each date on
which an instalment of such Tax becomes payable to a Tax Authority (and so that
on each such date an appropriate proportion of the amount claimed shall be paid)
such proportion to be notified by the Buyer to the Covenantors at least five
Business Days prior to each such date on which the instalment is due (or, if
later, the fifth Business Day after service by the Buyer to the Covenantors of a
written demand for payment);

7.2.2     in the case of a Liability for Tax which involves a liability of the
Company to make a payment or increased payment of Tax which would have arisen
but for being satisfied, avoided or reduced by the use of a Buyer's Relief, the
second Business Day prior to the date or dates referred to in paragraph 7.2.1a)
or 7.2.1b) above that would have applied to the Tax satisfied, avoided or
reduced by the Relief if that Tax had been payable (or, if later, the fifth
Business Day after service by the Buyer to the Covenantors of a written demand
for payment);

7.2.3     in the case of a Liability for Tax which involves the loss, reduction
or disallowance of any Accounts Relief (other than a repayment of Tax), the date
on which Tax is due and payable to the relevant Tax Authority which could have
been saved had the Accounts Relief been available to be used in accordance with
paragraph 7.1.2 (or, if later, the fifth Business Day after service by the Buyer
to the Covenantors of a written demand for payment); and

7.2.4     in any other case the fifth Business Day after service by the Buyer to
the Covenantors of a written demand for payment.



54

 

--------------------------------------------------------------------------------

 

 

7.3        Notwithstanding the above provisions of this paragraph 7, if the
Buyer (pursuant to a request made by the Covenantors under paragraph 6.2) or the
Covenantors (pursuant to taking conduct of the Demand under paragraph 6.3) takes
or causes to be taken any such actions to resist, appeal, compromise or settle
the Demand or any determination in respect thereof, or to apply to postpone the
payment of Tax, the Covenantors shall not be required to make any payment within
the time limits in paragraph 7.2 but instead shall pay an amount equal to the
amount of the Liability for Tax as soon as reasonably practicable following
receipt of a written notice from the Buyer for that amount.

8           DEDUCTIONS AND WITHHOLDINGS

8.1        All sums payable by the Covenantors under this Schedule (other than a
payment of interest) shall be paid free and clear of all deductions or
withholdings whatsoever save only as may be required by law, in which event the
Covenantors shall pay such additional amounts as shall be required to ensure
that the net amount received and retained by the Buyer (after Tax) will equal
the same amount as it would have been entitled to receive in the absence of any
such deduction or withholding.

8.2        If any sum payable by the Covenantors under this Agreement shall be
subject to Tax in the hands of the Buyer, the Covenantors shall pay such
additional amounts as shall be required to ensure that the net amount received
and retained by the Buyer (after Tax) will equal the same amount as it would
have been entitled to receive in the absence of such Tax, and, in applying this
paragraph, full account shall be taken of the extent to which any such Tax may
be mitigated or offset by any Relief (excluding a Buyer's Relief) available to
the Buyer.

8.3        If the Buyer assigns the benefit of this Schedule, the Covenantors
shall not be liable pursuant to this paragraph 8 save to the extent that the
Covenantors would have been so liable had no such assignment occurred.

8.4        The Covenantors shall have no additional liability pursuant to this
paragraph 8 to the extent such liability would not have arisen were the Buyer a
company resident and incorporated in the United Kingdom.

9           BUYERS COVENANT

9.1        Subject to paragraph 9.2, the Buyer covenants with the Covenantors to
pay to the Covenantors an amount equal to any tax liability of the Company
(together with all interest, penalties and reasonable costs and expenses
properly incurred by the Covenantors in connection therewith) which is assessed
on the Covenantors (or any of them) pursuant to Part 14 CTA 2010 as a result of
the Company failing to pay Tax for which it is primarily liable or as a result
of the failure of a member of the Buyer’s Tax Group or the Company to apply an
amount paid by the Covenantors under this Schedule or pursuant to the Tax
Warranties to discharge a liability to which the amount relates.

9.2        The covenant contained in paragraph 9.1 shall not apply to the extent
that the Buyer is entitled to make a Tax Claim under this Schedule for the tax
in question.

9.3        If any payment received by the Covenantors under this paragraph is
subject to Tax, the Buyer shall pay to the Covenantors such additional amount as
will ensure that the Covenantors receive and retain a net amount equal to the
full amount which would have been received and retained had the payment not been
subject to Tax.



55

 

--------------------------------------------------------------------------------

 

 

10         MANAGEMENT OF PRE-COMPLETION TAX AFFAIRS

10.1      Subject to and in accordance with the provisions of this paragraph the
Covenantors or their duly authorised agents shall, in respect of all accounting
periods ending on or before Completion (the “Pre-Completion Accounting
Periods”), and at the cost of the Company:

10.1.1   prepare, submit, negotiate and agree with the Tax Authorities all
outstanding Tax returns of the Company including any related claims, elections,
surrenders, disclaimers, notices and consents for the purposes of Tax (the “Tax
Documents”); and

10.1.2   deal with all matters relating to the Tax Documents.

10.2      The Covenantors or their duly authorised agents shall deliver drafts
of all Tax Documents to the Buyer for its review and the Covenantors shall
reflect any reasonable comments and reasonable suggested amendments made by the
Buyer in the Tax Documents, provided that such comments and suggested amendments
shall be made within a reasonable timeframe before any relevant deadlines for
submitting the Tax Documents to the relevant Tax Authority.

10.3      The Covenantors or their duly authorised agents shall deliver all
finalised Tax Documents to the Buyer for authorisation and/or signing so that
the Covenantors can submit them to the relevant Tax Authority. 

10.4      The Buyer shall or shall procure that any Tax Document submitted
pursuant to paragraph 10.2 shall be authorised and/or signed and returned to the
Covenantors without delay to enable the Covenantors to submit them to the
relevant Tax Authority, provided that the Buyer will not be required to take any
action pursuant to this paragraph 10.4 if, in relation to any Tax Document, it
reasonably considers that such Tax Document is false, misleading, inaccurate or
incomplete in any respect.

10.5      The Covenantors will keep the Buyer informed of the conduct of the
Company’s Tax affairs and will provide the Buyer with copies of all material
documents.

10.6      The Buyer shall procure that:

10.6.1   the Covenantors and their duly authorised agents are afforded such
access (including the taking of copies) to the books, accounts and records of
the Company and such other assistance as it or they may reasonably require to
enable the Covenantors to discharge their obligations under this paragraph;

10.6.2   the Covenantors are sent a copy of any communication from any Tax
Authority insofar as it relates to the Pre-Completion Accounting Periods within
a reasonable period; and

10.6.3   there is given to such person or persons as may for the time being be
nominated by the Covenantors authority to conduct the tax affairs for the
Pre-Completion Accounting Periods and that such authority is confirmed to the
relevant Tax Authority.

10.7      The Buyer shall have responsibility for the preparation of the Tax
Documents and conduct of the tax affairs of the Company for the accounting
period which is current at completion (the “Current Accounting Period”) and
shall provide the Covenantors with copies of all relevant Tax Documents at least
20 Business Days prior to the date for submission and shall take account of any
reasonable comments made by the Covenantors thereon. The Covenantors will
provide the Buyer and the Company with all reasonable assistance, co-operation
and

56

 

--------------------------------------------------------------------------------

 

 

information as they reasonably request in respect of the preparation of the Tax
Documents for the Current Accounting Period.



57

 

--------------------------------------------------------------------------------

 

 

PART 2 – TAX WARRANTIES

 

1           TAX

1.1        Returns, disputes and compliance

1.1.1     The Accounts properly reserve or provide for all Tax for which the
Company was liable or able to be made liable in respect of all periods up to the
Accounts Date in accordance with generally accepted accountancy principles.
Proper provision has been made and shown in the Accounts for deferred taxation
in accordance with generally accepted accountancy principles.

1.1.2     All returns, notices, accounts, statements, computations, information,
assessments and registrations which were required by law have been made or
provided by the Company to a Tax Authority for any Tax purpose in the last six
years have been made or provided within applicable time limits and on a proper
basis and were at the time and remain accurate and complete and none of them are
or, so far as the Sellers are aware, are likely to be the subject of any
material dispute with HMRC or any other Tax Authority.

1.1.3     In the last six years, all Tax of any nature whatsoever for which the
Company is liable or for which the Company has been liable to account and which
has fallen due for payment has been duly paid and the Company has not within the
last three years paid or become liable to pay, and so far as the Sellers are
aware there are no circumstances by reason of which the Company is likely to
incur, any penalty, surcharge, fine or interest in respect of Tax.

1.1.4     There is no dispute,  and there has not within the last three years
been any dispute , between the Company and a Tax Authority.

1.1.5     The Company has not within the last 12 months received any notice or
enquiry or suffered any enquiry, investigation, audit or visit by HMRC or any
other Tax Authority, and, so far as the Sellers are aware no such enquiry,
investigation, audit or visit is planned or in prospect for the next 12 months.

1.1.6     In the last six years, the Company has duly and punctually deducted,
withheld or collected for payment (as appropriate) all Tax which it has become
liable or entitled to deduct, withhold or collect for payment and has duly
accounted for all such Tax to the relevant Tax Authority.

1.1.7     The Company is not liable to pay, reimburse or indemnify any person
(including a Tax Authority) an amount in respect of a Tax liability (other than
contractual payments or in respect of VAT), which is the primary liability of
any other person and which arose as a result of a transaction, event, act or
omission occurring or deemed to arise or occur prior to Completion.

1.2        Residence/overseas activities

1.2.1     The Company is, and has at all times since its incorporation been,
solely resident in the United Kingdom for the purposes of Tax.

 



58

 

--------------------------------------------------------------------------------

 

 

1.2.2     The Company does not act as the branch, agent, factor or tax
representative of any person resident outside the United Kingdom for Tax
purposes and no such person carries on or has ever carried on any such trade or
business through the Company.

1.2.3     The Company has not nor has at any time since incorporation had a
branch, agency or permanent establishment outside the jurisdiction of its
incorporation.

1.3        Close company

1.3.1     The Company is not a close investment holding company for the purposes
of section 34 CTA 2010.

1.3.2     The Company has not made any loan to any participator or associate for
the purposes of sections 455, 459 or 460 CTA 2010 or provided any payment or
benefit to a participator which has or could be treated as a distribution within
the meaning of section 1064 CTA 2010.

1.4        Capital assets

1.4.1     Nothing has occurred since the Accounts Date (otherwise than in the
ordinary course of business) as a result of which the Company could be required
to bring a disposal value into account or suffer a balancing charge, or
withdrawal of first year allowances or a recovery of excess relief for the
purposes of capital allowances.

1.5        Intangible fixed assets

The Company has not since the Accounts Date:

1.5.1     owned an asset which has ceased to be a chargeable intangible asset
within section 859 of the CTA 2009; or

1.5.2     realised or acquired an intangible fixed asset within Part 8 of the
CTA 2009; and

1.5.3     no other circumstances have arisen since the Accounts Date which have
required, or so far as the Sellers are aware will require, a credit to be
brought into account by the Company on a revaluation of an intangible fixed
asset.

1.6        Groups

1.6.1     The Company is not nor has within the last seven years been a member
of a group of companies for any Tax purposes.

1.6.2     Neither the execution nor the completion of this Agreement, nor any
other event since the Accounts Date, will result in any chargeable asset being
deemed to have been disposed of and reacquired by the Company for Tax purposes.

1.7        Value added tax

1.7.1     The Company is duly registered in the United Kingdom for the purposes
of the legislation relating to VAT and is not registered, nor required to be
registered, in any other jurisdiction in respect of VAT or any similar tax.

 



59

 

--------------------------------------------------------------------------------

 

 

1.7.2     The Disclosure Letter contains full details of all companies which are
or have been treated as a member of a group with the Company for VAT purposes
including details of the representative member of such group.

1.7.3     The Company has not been required to give security to HMRC in the last
six years.

1.7.4     In the last six years, the Company has complied with its payment and
other obligations under the legislation relating to VAT and has maintained
complete, correct and up to date invoices, records and documents required for
the purposes of VAT, and has not within the last three years incurred any
penalty, default surcharge or interest in relation to VAT.

1.8        Inheritance tax

1.8.1     The Company is not liable and, so far as the Sellers are aware, there
are no circumstances in existence as a result of which it may become liable, to
be assessed to inheritance tax or any other Tax as donor or donee of any gift,
or transferor or transferee of value and there are no other circumstances by
reason of which any liability in respect of inheritance tax has arisen or, so
far as the Sellers are aware, could arise to the Company.

1.8.2     So far as the Sellers are aware, there are no circumstances under
which any power within section 212 of the IHTA could be exercised in relation
to, and there is no HMRC charge within the meaning of section 237 of the IHTA
attaching to or over, any shares or securities in or assets of the Company and
the Company has not made any transfer of value to which Part IV IHTA might
apply.

1.9        Stamp duties

1.9.1     In the last six years, all documents which establish or are necessary
to establish the title of the Company to any asset owned at Completion and which
are not subject to stamp duty land tax have been properly stamped for stamp duty
and/or stamp duty reserve tax purposes.

1.9.2     In the last six years, the Company has paid all stamp duty land tax
which it is liable to pay and has filed all land transaction returns it is
required by law to file within 30 days from the effective date of the relevant
land transaction.

1.9.3     There is no chargeable interest (as defined in section 48 of the
Finance Act 2003) acquired or held by the Company in respect of which the
Sellers are aware, or ought reasonably to be aware, that an additional land
transaction return will be required to be filed with a Tax Authority and/or a
payment of stamp duty land tax made on or after the date of this Agreement.

1.10     Tax avoidance

The Company has not been a party to, or been involved in, any schemes or
arrangements designed wholly or partly for the purposes of avoiding or deferring
any Tax liability, or in relation to which any disclosure has been, or will be,
required by law to be made to any Tax Authority.



60

 

--------------------------------------------------------------------------------

 

 

1.11      Tax clearances

1.11.1   In the last six years, the Company has not been a party to a
transaction in respect of which a consent, clearance or claim for relief from
any Tax Authority was required by law other than transactions in respect of
which:

a)          the relevant Tax Authority consent, clearance or grant of relief was
obtained after accurate disclosure of all material facts;

b)          the transaction was carried out as described in the application for
consent, clearance or relief (if appropriate); and

c)          details of the consent, clearance or grant of relief have been set
out in the Disclosure Letter.

1.11.2   In the last six years, the Company has not been a party to any
transaction in respect of which any consent, clearance or claim for relief is
required by law to be made and in respect of which the time for making an
application for such consent, clearance or claim expires on or after Completion.





61

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5
LIMITATIONS ON LIABILITY

 

1          TIME PERIODS

1.1       The Sellers shall not be liable for a Non-Tax Claim unless the Sellers
receive from the Buyer written notice of such Non-Tax Claim (containing so far
as is practicable reasonable details of such Non-Tax Claim, including the amount
or estimated amount) on or before midnight on the date 24 months following
Completion. 

1.2       The Sellers shall not be liable for a Tax Claim unless the Sellers
receive from the Buyer written notice of the Tax Claim (containing reasonable
details of the claim, including the amount or estimated amount) on or before
midnight on the seventh anniversary following Completion.

1.3       The Sellers shall not be liable for an Indemnity Claim unless the
Sellers receive from the Buyer written notice of the Indemnity Claim (containing
reasonable details of the claim, including the amount or estimated amount) on or
before midnight on the third anniversary following Completion. 

2           FINANCIAL LIMITS

2.1        Subject to paragraphs 2.2 and 2.3 of this Schedule 5, the maximum
aggregate liability of the Sellers in respect of all Claims  (other than
Indemnity Claims) shall not exceed £125,000,

2.2        The maximum aggregate liability of the Sellers in respect of all
Claims (other than Indemnity Claims) recoverable by the Buyer under the Warranty
and Indemnity Insurance Policy shall not exceed £62,500.

2.3        Where the loss or liability to the Buyer or the Company in respect of
all claims for breach of the Fundamental Warranties exceeds £15,000,000
(“Excess”), the Sellers shall be liable for the Excess only and subject to a
maximum aggregate liability of the aggregate sum of the Consideration less
£15,000,000.

2.4        The maximum aggregate liability of the Sellers in respect of
an Indemnity Claim pursuant to clause 6.1.1 shall not exceed £100,000. 

2.5        The maximum aggregate liability of the Sellers in respect of an
Indemnity Claim pursuant to clause 6.1.2 shall not exceed £200,000.

2.6        The Sellers shall not be liable for a Claim (other than a Covenant
Claim and an Indemnity Claim) unless the amount of such Claim, when aggregated
with other Claims based on the same facts, exceeds £50,000 in respect of any
single item (in which event the Buyer shall be entitled to claim the whole of
the amount thereof and not merely the excess).

2.7        The amount of the liability of a Seller for any Claim shall not
exceed the amount of such Seller’s Relevant Seller Proportion of the Claim. 



62

 

--------------------------------------------------------------------------------

 

 

3           DISCLOSURE

3.1        The Sellers shall not be liable for a Claim (other than a Covenant
Claim and an Indemnity Claim)  if and to the extent that the fact, matter, event
or circumstance giving rise to such Claim was Disclosed in the Disclosure Letter
or the Disclosed Documents.

3.2        The Sellers shall not be liable in respect of a Non-Tax Claim to the
extent that:

3.2.1     specific provision or reserve in respect of the liability was made in
the Completion Accounts;

3.2.2     the Non-Tax Claim would not have arisen or would have been reduced but
for a change in a law or regulation made on or after the date hereof; or

3.2.3     the Non-Tax Claim would not have arisen but for a change after
Completion in any accounting reference date or any change in accounting policy
or practice of the Company.

3.3        The Sellers shall not be liable in respect of a Non-Tax Claim to the
extent that:

3.3.1     the liability arises or is increased as a result of any voluntary act
or omission of the Buyer or the Company after Completion done or suffered
outside the ordinary course of business and other than:

a)          pursuant to a legally binding obligation entered into by the Company
before Completion;

b)          as required by any Applicable Law in any jurisdiction or by a
Competent Authority wherever situated;

c)          at the written request of the Sellers or their authorised
representatives; and

d)          in accordance with the terms of any of the Transaction Documents.

4           THIRD PARTY CLAIMS

4.1        This paragraph 4 shall apply in circumstances where:

4.1.1     any claim is made against the Company which should reasonably be
expected to give rise to a Non-Tax Claim;

4.1.2     any claim is made against the Company which should reasonably be
expected to give rise to an Indemnity Claim under clause 6.1.1 (the “Underlying
Claim”); or

4.1.3     the Company should reasonably be expected to be able to make recovery
from some other person any sum in respect of any facts or circumstances by
reference to which the Buyer has or should be reasonably expected to have a
Non-Tax Claim.

4.2        The Buyer shall, prior to taking any action (other than the giving of
notice pursuant to this Schedule) against the Sellers under the Warranties or
clause 6.1.1, consult with the Sellers in good faith for an initial period not
exceeding 30 days (and thereafter, at reasonably regular intervals) in respect
of any such circumstances.



63

 

--------------------------------------------------------------------------------

 

 

4.3        The Buyer shall further, prior to taking any action (other than the
giving of notice of an Underlying Claim) against the Sellers under clause 6.1.1:

4.3.1     provide the Sellers with such information as the Sellers may
reasonably require relating to the Underlying Claim;

4.3.2     keep the Sellers fully informed of any material developments in the
conduct of the Underlying Claim; and

4.3.3     consider any steps to enforce, compromise or settle the Underlying
Claim as the Sellers may reasonably suggest.

4.4        The provisions of this paragraph 4 shall not prevent the Buyer from
agreeing (or permitting to be agreed) any compromise or settlement in respect of
such Non-Tax Claim if the Buyer, acting reasonably, considers that a failure to
do so would be materially prejudicial to its and the company's commercial
relationships.

4.5        The provisions of this paragraph 4 shall not apply if and to the
extent that they would render the Warranty and Indemnity Insurance Policy void
or voidable, or entitle the Insurer to repudiate or rescind the Warranty and
Indemnity Insurance Policy in whole or in part, or to otherwise avoid payment
under the Warranty and Indemnity Insurance Policy, or in the event that a
relevant insurer exercises its right to take over conduct of the relevant
Non-Tax Claim.

5           MITIGATION

5.1        The Buyer will take or procure the taking of all such reasonable
steps as are required by law in order to mitigate any Claim (other than a
Covenant Claim and an Indemnity Claim).

5.2        If, in respect of any matter which would give rise to a breach or any
Claim (other than a Covenant Claim and an Indemnity Claim), the Buyer or the
Company is entitled to claim under any policy of insurance, the amount received
in respect of such Claim shall reduce pro tanto or extinguish the Claim (after
deducting the reasonable costs incurred by the Buyer and/or the Company in
recovering under the insurance policy).

6           GENERAL

6.1        The Buyer shall at all reasonable times during the relevant time
periods set out in paragraph 1 above make available to the Sellers so far as it
is reasonably able (at the Sellers' expense) and subject to any applicable legal
and/or litigation privilege all information and documents relating to a Claim
and provide reasonable access on reasonable notice to the personnel of the Buyer
and/or the Company and to relevant premises, accounts, documents and records
within the power, possession and control of the Buyer and/or the Company to
enable the Sellers and their professional advisers to ascertain whether the
Buyer and/or the Company has any right of recovery against any person other than
the Sellers.

6.2        If the Sellers make any payment by way of damages under the
Warranties or the Indemnities (a "Damages Payment") and the Buyer and/or the
Company subsequently receives any benefit otherwise than from the Sellers which
benefit would not have been received but for the circumstance giving rise to the
Claim in respect of which the Damages Payment was made, then the amount of such
benefit net of any related reasonable costs and expenses properly incurred (as
certified by the Buyer to the Sellers or, if the Sellers are not satisfied with
such certificate, as certified at their request by independent accountants)
shall be:



64

 

--------------------------------------------------------------------------------

 

 

6.2.1     first set off against any payment (if any) then due from the Sellers
in respect of any claim arising under this Agreement; and

6.2.2     to the extent that there is an excess, refunded to the Sellers to the
extent that it relates to all previous payment or payments made by the Sellers
in respect of claims arising under this Agreement and not previously refunded
under this clause; and

6.2.3     to the extent that the excess referred to in paragraph 6.2.2 is not
exhausted under that paragraph, be carried forward and set-off against future
Claims.

6.3        The Sellers shall not be liable in respect of any Claim where the
liability which is the subject matter of such claim is contingent only, unless
and until such contingent liability becomes an actual liability and is due and
payable.

6.4        None of the limitations contained in this Schedule 5 shall apply to
any Claim or claim under any other provision of this Agreement which (or the
delay in discovery of which) is the consequence of dishonest or fraudulent
conduct by the Sellers. 

 





65

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6
COMPLETION OBLIGATIONS

 

At Completion the Sellers shall deliver to the Buyer:

1           duly executed transfers of the Shares in favour of the Buyer (or as
it may direct) accompanied by the relevant share certificates (or an express
indemnity in the agreed terms in the case of any lost certificate);

2           the written resignations of Paul Day, Peter Collins, and Thomas
Lernbecher from their respective offices as director and/or secretary (as the
case may be) to take effect on the Completion Date;

3           the certificate of incorporation and any certificates of
incorporation on change of name, common seals (if any), statutory books
(including the PSC register) and minute books of the Company duly written up to
the Completion Date and share certificate books of the Company;

4           the security code and associated email address for the Company which
has registered for the Companies House web filing system to enable the Company
to log into the Companies House web filing system;

5           to the extent not in the possession of the Company, all books of
account or records as to customers and/or suppliers and other records and all
insurance policies in any way relating to or concerning the Business;

6           appropriate forms to amend the mandates given by the Company to its
bankers;

7           a copy of the completed policy relating to the Property Insurance,
together with evidence of payment of the premium (inclusive of any fees,
commissions and associated taxes) payable in connection with such Property
Insurance;

8           a fully executed and dated copy of the renewal lease in respect of
the Properties, together with any other documentation relating to the
Properties; 

9           fully executed offers letters in connection with the employment of
Paul Day,  Peter Collins and Thomas Lernbecher;

10         a duly executed Instruction Letter; and

11         board resolutions of the Company in the agreed terms, including:

11.1.1   approving the registration of the Share transfers subject only where
necessary to their being duly stamped;

11.1.2   appointing Lindon G. Robertson, David F. Pietrantoni and Jason W.
Joseph as directors and Jason W. Joseph as secretary and accepting the
resignations referred to in paragraph 2 so as to take immediate effect;

11.1.3   revoking all existing authorities to bankers in respect of the
operation of its bank accounts and giving authority in favour of such persons as
the Buyer may nominate to operate such accounts; and



66

 

--------------------------------------------------------------------------------

 

 

11.1.4   noting the payment of the Target Indebtedness, and shall hand to the
Buyer duly certified copies of such resolutions.

SCHEDULE 7 COMPLETION ACCOUNTS
Part 1 – COMPLETION ACCOUNTS

 

1           DEFINITIONS AND INTERPRETATION 

In this Schedule 7:

1.1        words and expressions defined in clause 1 of this Agreement shall
have the same meaning except where otherwise provided or unless there is
something in the context or subject matter which is inconsistent with them; and

1.2        the following words and expressions shall have the following
meanings:

 

 

“Actual Cash”

the actual Cash of the Company as at the Completion Date;

“Actual Indebtedness”

the actual Indebtedness owing by the Company (including to National Westminster
Bank PLC) as at the Completion Date;

“Actual Working Capital”

the actual amount (if any) by which the aggregate value of the Current Assets of
the Company exceeds the aggregate value of the Current Liabilities of the
Company, as at the Completion Date;

“Cash”

in relation to the Company, the Company’s cash in bank and at hand at the
Completion Date including cash contained in the accounts highlighted in yellow
under "Current Assets" in the Pro-forma Completion Accounts;

“Consideration Statement”

the statement setting out the value of Actual Cash, the Actual Indebtedness and
the Actual Working Capital as shown in, or derived from, the Completion
Accounts, together with the resulting calculation of the Consideration, and as
prepared and agreed or determined (as the case may be) in accordance with this
Schedule;

“Current Assets”

the aggregate value of the current assets of the Company including any stock,
any work in progress and any debtors (including any trade debtors) existing at
the Completion Date including the items highlighted in green under "Current
Assets" in the Pro-forma Completion Accounts;

For the avoidance of doubt, all items classified as Cash are excluded from the
Current Assets total;

67

 

--------------------------------------------------------------------------------

 

 

“Current Liabilities”

the aggregate value of the current liabilities of the Company, including the
following current liabilities of the Company, existing at the Completion Date:

(a)    trade creditors;

(b)    accruals;

(c)    deferred income; and

(d)    the items highlighted in green under "Current Liabilities" in the
Pro-forma Completion Accounts.

For the avoidance of doubt, all items classified as Indebtedness are excluded
from the Current Liabilities total;

“FRS 102”

means Financial Reporting Standard 102, being the Financial Reporting Standard
applicable in the UK and Republic of Ireland (applying the permitted reduced
disclosure requirements as set out in Section 1 thereof) as issued by the
Financial Reporting Council in the UK and in force for the accounting period
ending on the Accounts Date; and

“Independent Accountants”

means PricewaterhouseCoopers LLP;

2           PREPARATION AND AGREEMENT OF COMPLETION ACCOUNTS

2.1        The Buyer shall, in accordance with paragraph 5 of this Schedule 7
prepare drafts of the Completion Accounts and the Consideration Statement
(together the “Draft Documents”), and deliver a copy thereof to the Sellers
within 90 days of Completion. Such draft Completion Accounts should be comprised
of a balance sheet in the form referred to in paragraph 3 of this Schedule.

2.2        The Sellers shall, within 14 days of receipt of the Draft Documents
prepared by the Buyer (excluding the day of receipt) (the "Review Period"),
deliver to the Buyer a report setting out any matters of disagreement with the
Draft Documents (each a "Disputed Item"), their reasons for disagreement and the
adjustments that they consider need to be made to the Draft Documents in respect
of each matter of disagreement in order for the Draft Documents to comply with
the requirements of paragraph 5 of this schedule.  If no report is delivered
within the Review Period or if a notice of agreement is delivered to the Buyer
stating that the Sellers do not believe that any adjustments need to be made to
the Draft Documents, then;

2.2.1     the contents of the Draft Documents shall be final and binding as
between the Buyer and the Sellers, save in the case of manifest error; 

2.2.2     the Draft Documents shall constitute the final Consideration Statement
and the final Completion Accounts for the purposes of this Agreement and the
date falling on the Business Day immediately after: (i) expiry of the Review
Period; or (ii) if earlier, receipt by the Buyer of a notice of agreement, shall
be the date of finalisation of the Completion Accounts and the Consideration
Statement for all purposes of this Agreement; and



68

 

--------------------------------------------------------------------------------

 

 

2.2.3     the Actual Cash, the Actual Indebtedness and the Actual Working
Capital values shown in the final Consideration Statement shall be final for the
purposes of this Agreement.

2.3        If the Sellers do so provide a report to the Buyer within the Review
Period:

2.3.1     except for any Disputed Item, the Sellers shall be deemed to have
agreed all other items in the Draft Documents;

2.3.2     the parties shall, within a further period expiring 14 days after
receipt of the Sellers' report by the Buyer (excluding the day of receipt) (the
"Resolution Period"), endeavour to resolve any Disputed Item and agree, in
writing, the adjustments required to be made to the Draft Documents in respect
of each Disputed Item and, if within the Resolution Period the parties agree
upon all of the adjustments required to be made to the Draft Documents in
respect of each Disputed Item, then:

a)          the contents of the Draft Documents (including the agreed
adjustments in writing) shall be final and binding as between the Buyer and the
Sellers, save in the case of manifest error; 

b)          the Draft Documents (including the agreed adjustments in writing)
shall constitute the final Consideration Statement and the final Completion
Accounts for the purposes of this Agreement and the date on which the parties
agree, in writing, on the last of the adjustments required to be made to the
Consideration Statement and/or the Completion Accounts in respect of each
Disputed Item (or agree that no such adjustments or no further adjustments are
required), shall be the date of finalisation of the Completion Accounts and the
Consideration Statement for all purposes of this Agreement;  and

c)          the Actual Cash, the Actual Indebtedness and the Actual Working
Capital values shown in the final Consideration Statement referred to in
paragraph 2.3.2 b) shall be final for the purposes of this Agreement;

2.3.3     if any Disputed Item is not so resolved in the Resolution Period (a
"Remaining Item"), then each such Remaining Item (but no other matters) shall,
upon written notice from either the Buyer or the Sellers to the other ("Referral
Notice"), be referred to the Independent Accountants in accordance with the
provisions of paragraphs 2.6 to 2.9 of this Schedule 7, and the contents of the
Draft Documents so adjusted:

a)          in respect of any Disputed Item which has been agreed between the
parties in accordance with paragraph 2.3.2 of this Schedule 7; and

b)          in respect of any Remaining Item which is determined by the
Independent Accountants in accordance with paragraph 2.6 of this Schedule
7, shall constitute the final Consideration Statement and the final Completion
Accounts for the purposes of this Agreement and shall be final and binding on
the parties, save in the case of manifest error, and the Actual Cash, the Actual
Indebtedness and Actual Working Capital values shown in such final Consideration
Statement shall be final for the purposes of this Agreement.



69

 

--------------------------------------------------------------------------------

 

 

2.4        Until the Draft Documents have been finalised in accordance with this
Schedule 7:

2.4.1     the Sellers shall provide the Buyer and its respective professional
advisers with all assistance, relevant papers and all information and
explanations as are reasonably required for the proper preparation of the Draft
Documents;

2.4.2     the Buyer shall and shall procure that the Company shall, provide the
Sellers and their respective professional advisers with all assistance, relevant
papers and all information and explanations as are reasonably required for the
proper preparation of the Draft Documents; and

2.4.3     in the event that the Independent Accountants are appointed, the
Sellers and the Buyer shall, and the Buyer shall procure that the Company shall,
promptly provide the Independent Accountants with all assistance, relevant
papers and all information and explanations as are reasonably required for the
purposes of this Schedule 7 and the Independent Accountants shall be entitled
(to the extent they consider appropriate) to base their determination on such
information and other records of the Company.

2.5        Save in respect of paragraph 2.6.5 the Sellers and the Buyer will
each pay their own fees, costs and expenses in connection with the preparation
and agreement of the Completion Accounts and the Consideration Statement.

2.6        If any Remaining Item is referred to the Independent Accountants:

2.6.1     the parties will each use their respective reasonable endeavours to
co-operate with the Independent Accountants in resolving the Remaining Item,
including the making of written submissions to the Independent Accountants, and
for that purpose will provide to them such information and documentation as they
may reasonably require;

2.6.2     the Independent Accountants shall be instructed to determine any
dispute by reference to the accounting treatment specified in paragraph 5 of
this Schedule and, in making any such determination, the Independent Accountants
shall have exclusive jurisdiction to determine the proper construction of
paragraph 5;

2.6.3     no amendment may be made by the Independent Accountants to any items
or amounts which are not Disputed Items;

2.6.4     the Independent Accountants shall have the right to seek such
professional assistance and advice as they may require;

2.6.5     the fees, costs and expenses of the Independent Accountants and any
other professional fees incurred by them shall be paid 50% by the Sellers and
50% by the Buyer, save where the Independent Accountants direct otherwise in
writing; and

2.6.6     the Independent Accountants will be instructed by both parties to make
a determination within 30 days of the referral.

2.7        The Independent Accountants shall act as expert and not as arbitrator
and their decision shall be final and binding in all respects on the parties.

2.8        If the Independent Accountants become unwilling to act, incapable of
acting, or do not deliver their determination within the period required by this
paragraph 2, any matter which falls to be referred in accordance with this
Schedule 7 to the Independent Accountants for determination, shall instead be
referred to:



70

 

--------------------------------------------------------------------------------

 

 

2.8.1     alternative independent chartered accountants and the parties shall
use all reasonable endeavours to agree the identity and terms of appointment of
such replacement Independent Accountants; or

2.8.2     if the parties fail to agree and appoint replacement Independent
Accountants in accordance with paragraph 2.8.1 of this Schedule within 10
Business Days of a replacement being proposed in writing by one party, then a
firm of chartered accountants as may be nominated on the application of either
party by the President or other senior officer for the time being of the
Institute of Chartered Accountants in England and Wales, shall be nominated and
the parties shall enter into terms of appointment with such chartered
accountants within 5 Business Days following selection and the parties shall act
reasonably in agreeing the terms of such appointment,

and, for the purposes of this Schedule 7, the chartered accountants so replaced
or nominated shall be known as the "Independent Accountants".

2.9        The date on which the Independent Accountants determine the last of
the adjustments required to be made to the Completion Accounts and/or the
Consideration Statement in respect of each Remaining Item (or determine that no
such adjustments or no further adjustments are required) in accordance with
paragraph 2.3.3, shall be the date of finalisation of the Completion Accounts
and Consideration Statement for all purposes of this Agreement.

3           PRO-FORMA COMPLETION ACCOUNTS

The Pro-forma Completion Accounts shall be as set out in Part 2 of this Schedule
7 and, for the avoidance of doubt, all figures set out therein are for
illustrative purposes only.

4           ADJUSTMENT OF THE CONSIDERATION

4.1        Following agreement, deemed agreement or determination of the Actual
Cash, the Actual Indebtedness and the Actual Working Capital in accordance with
the provisions of this Schedule, if:

4.1.1     the amount of the Actual Cash as set out in the Consideration
Statement exceeds the Target Actual Cash, the Buyer shall pay to the Sellers an
amount equal to the excess, and if the Actual Cash as set out in the
Consideration Statement is less than the Target Actual Cash, the Sellers shall
pay to the Buyer an amount equal to the shortfall;  and/ or

4.1.2     the amount of the Actual Indebtedness as set out in the Consideration
Statement exceeds the Target Indebtedness, the Sellers shall pay to the Buyer an
amount equal to the excess,   and if the amount of the Actual Indebtedness as
set out in the Consideration Statement is less than the Target Indebtedness, the
Buyer shall pay to the Sellers an amount equal to the shortfall; and/ or

4.1.3     the amount of the Actual Working Capital as set out in the
Consideration Statement exceeds the Target Working Capital, the Buyer shall pay
to the Sellers an amount equal to the excess, and if the amount of the Actual
Working Capital as set out in the Consideration Statement is less than the
Target Working Capital, the Sellers shall pay to the Buyer an amount equal to
the shortfall,



71

 

--------------------------------------------------------------------------------

 

 

4.2        and the Sellers shall satisfy payment of the amount of such shortfall
(if any) and the Buyer shall satisfy payment of the amount of such excess (if
any) in accordance with paragraph 4.3 of this Schedule 7. 

4.3        Any amounts to be paid under paragraph 4.1 of this Schedule 7 shall,
subject to any amounts to be paid under clause 3.4 and the parties' rights of
set off in this Agreement, be paid in cash to the Buyer or the Sellers (as
applicable) within 14 days after the date on which the Completion Accounts shall
be determined as final and binding. 

4.4        The Sellers shall be entitled to share in any increase in the amount
of the Consideration in the Relevant Seller Proportions.

4.5        None of the provisions in Schedule 4 shall have any effect on the
amount of or the requirement to reduce the Consideration as referred to in
paragraph 4.1 of this Schedule 7.

5           BASIS OF PREPARATION

5.1        The Completion Accounts shall be prepared on the following basis, and
in the order of priority shown below:

5.1.1     first, applying the specific accounting principles, bases,
conventions, rules and estimation techniques set out in paragraph 6 of this
Schedule ("Specific Policies");

5.1.2     second, to the extent not provided for by or inconsistent with the
Specific Policies, on a basis consistent with the same accounting standards,
principles, policies, methods, bases, conventions and practices (with consistent
classifications, judgements, valuation and estimation techniques) that were used
in the preparation of the Accounts; and

5.1.3     third, to the extent not provided for by or inconsistent with the
Specific Policies or the matters referred to in paragraph 5.1.2 above, in
accordance with UK GAAP when applying FRS 102 (and FRS 103 if applicable but not
FRS 101), together with all other generally accepted accounting principles,
policies and practices applied in the UK and the applicable accounting
requirements of the CA2006, in each case as in force for the accounting period
ending on the Accounts Date.  

5.2        For the avoidance of doubt, paragraph 5.1.1 of this Schedule shall
take precedence over paragraphs 5.1.2 and 5.1.3 of this Schedule and paragraph
5.1.2 of this Schedule shall take precedence over paragraph 3 of this Schedule.

6           SPECIFIC POLICIES

The following policies will be applied in the preparation of the Completion
Accounts:

6.1.1     no provision shall be made for deferred tax liabilities;

6.1.2     no assets will be revalued upwards and no liabilities will be
discounted;

6.1.3     provision will be made for any obsolete or slow moving stock
(inventory);

6.1.4     provision will be made for any product warranty claims from customers
not covered under back-to-back arrangements with the Company’s suppliers
(vendors);  

6.1.5     full provision shall be made for sales commission payables; and



72

 

--------------------------------------------------------------------------------

 

 

6.1.6     no account should be taken when determining the provision for Tax of
any enhanced deduction available to the Company under the R&D expenditure regime
in Part 13 of the Corporation Tax Act 2009 or of any R&D expenditure credit
available to the Company under Chapter 6A of Part 3 of the Corporation Tax Act
2009.





73

 

--------------------------------------------------------------------------------

 

 

Part 2 – PRO-FORMA COMPLETION ACCOUNTS

 

 

 

 





74

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8 RETENTION

PART 1 – PROVISIONS RELATING TO THE RETENTION ACCOUNT

 

1           DEFINITIONS AND INTERPRETATION

In this Schedule 8:

1.1        words and expressions defined in clause 1 of this Agreement shall
have the same meaning except where otherwise provided or unless there is
something in the context or subject matter which is inconsistent with them; and

1.2        the following words and expressions shall have the following
meanings:

 

 

“Authorised Signatory”

means each of those persons detailed in part 4 of this Schedule 8 or such other
persons as may be notified to the Buyer's Solicitors and the Sellers' Solicitors
by the Buyer (as being an Authorised Signatory of the Buyer) or by the Sellers'
Agent (as being an Authorised Signatory of the Sellers' Agent) from time to
time;

“Determined Claim Notice”

has the meaning given in paragraph 3.1 of this Schedule;

“finally determined”

means, in relation to any Retention Claim, that part of the Retention Claim as
is:

(a)    agreed in writing by both parties as being a valid Claim; or

(b)    the subject of a final judgment of a court of competent jurisdiction or
award of a competent arbitral tribunal;

“Instruction Letter”

means an instruction letter from the Buyer and the Sellers to the Buyer’s
Solicitors and the Sellers' Solicitors relating to the Retention, in the form
which is set out in part 2 of this Schedule 8;

“Related Interest”

 

means, in relation to any part of the Retention Account withdrawn in accordance
with this Agreement, that portion of the interest accruing from Completion in
respect of the Retention Account as is attributable to the sum withdrawn, net of
any taxation required by law to be deducted from it;

“Release Notice”

means a joint written instruction from the Buyer and the Sellers to the Buyer’s
Solicitors and the Sellers' Solicitors, substantially in the form set out in
part 3 of this Schedule 8, and duly executed by an Authorised Signatory of the
Buyer and the Sellers;

“Retention”

has the meaning given in clause 1 of this Agreement;

75

 

--------------------------------------------------------------------------------

 

 

“Retention Account”

means a joint interest bearing solicitor's reserve account with the Retention
Bank in the name of the Sellers' Solicitors and the Buyer's Solicitors, opened
in accordance with the Instruction Letter;

“Retention Bank”

means National Westminster Bank pic, Fleet Street, PO Box 281, 156 Fleet Street,
London EC4A 2DX;

“Retention Claim”

means a Claim (save for an Indemnity Claim) by the Buyer under this Agreement
notified to the Sellers in accordance with this Agreement on or before the
Termination Date;

“Retention Bank Instruction Letter”

means the agreed form letter from the Buyer’s Solicitors and the Sellers'
Solicitors to the Retention Bank, relating to the operation of the Retention
Account; and

“Termination Date”

means midnight on the date being 24 months following Completion.

 

2           RETENTION ACCOUNT

2.1        The following provisions shall apply in respect of the Retention
Account:

2.1.1     the Retention Account shall be established, operated and terminated in
accordance with the provisions of this part 1 of this Schedule 8 and the
Instruction Letter, and each of the Buyer and the Sellers agree to give, on a
timely basis, such instructions and authorities to the Sellers' Solicitors and
the Buyer's Solicitors as may from time to time be necessary for this purpose;

2.1.2     the Buyer’s Solicitors and the Sellers' Solicitors shall not be
required to take any action with respect to the Retention Account except on the
instructions of both the Buyer and the Sellers. The Sellers' Solicitors shall be
entitled to rely on the statement of the Buyer’s Solicitors as to instructions
received by the Buyer’s Solicitors from the Buyer and the Buyer’s Solicitors
shall be entitled to rely on the statement of the Sellers' Solicitors as to
instructions received by the Sellers' Solicitors from the Sellers;

2.1.3     all interest earned in respect of the Retention shall be credited to
the Retention Account;

2.1.4     no other credit shall be made to the Retention Account without the
joint written consent of the Sellers' Solicitors and the Buyer's Solicitors;

2.1.5     no withdrawal shall be made from the Retention Account except in
accordance with the Instruction Letter or as may otherwise be ordered by a court
of competent jurisdiction; 

2.1.6     neither the Buyer nor the Sellers shall have any entitlement to
interest until payment of the principal to which it relates; and

2.1.7     the liability to taxation on any interest on any amount in the
Retention Account shall be borne by the party ultimately entitled to that
interest.



76

 

--------------------------------------------------------------------------------

 

 

 

2.2       The Sellers agree that they will give instructions promptly to the
Sellers' Solicitors with regards to payments to be made out of the Retention
Account in accordance with this Schedule 8 and if such instructions are not
received within 7 days of the payment timeline set out in clause 3.4.2 or the
Termination Date in accordance with paragraph 4 (as applicable), the Sellers
will be deemed to agree to such payment out of the Retention Account and will be
deemed to have instructed the Sellers' Solicitors to make such release from the
Retention Account and the Sellers' Solicitors shall be entitled to rely on such
instruction.

2.3       The Buyer agrees that it will give instructions promptly to the
Buyer's Solicitors with regards to payments to be made out of the Retention
Account in accordance with this Schedule 8 and if such instructions are not
received within 7 days of the payment timeline set out in clause 3.4.2 or
Termination Date in accordance with paragraph 4 (as applicable), the Buyer will
be deemed to agree to such payment out of the Retention Account and will be
deemed to have instructed the Buyer's Solicitors to make such release from the
Retention Account and the Buyer's Solicitors shall be entitled to rely on such
instruction.

3           RETENTION CLAIMS 

3.1        On any Retention Claim being finally determined, the Buyer may give
written notice to the Sellers and to the Buyer’s Solicitors and the Sellers'
Solicitors (a "Determined Claim Notice") stating:

(a)         the grounds on which the Buyer believes the Retention Claim to have
been finally determined; and

(b)         the amount of the Retention Claim as finally determined.

3.2        In the event that the Buyer serves a Determined Claim Notice prior to
the Termination Date, subject to receipt by the Buyer’s Solicitors and the
Sellers' Solicitors of a Release Notice, there shall be paid to the Buyer out of
the Retention Account, by way of satisfaction of the liability of the Sellers in
respect of such Retention Claim, an amount equal to that finally determined as
being due to the Buyer (insofar as there shall be sufficient sums standing to
the credit of the Retention Account and net of any amount which may be deducted
in accordance with the Instruction Letter or this Schedule). Each of the Buyer
and the Sellers shall, as soon as reasonably practicable and in any event no
later than 10 Business Days following the date on which the Determined Claim
Notice is served by the Buyer, give or join in giving all such instructions to
the Buyer’s Solicitors and the Sellers' Solicitors, including, without
limitation, any Release Notices, as are required to enable the relevant payment
to be made pursuant to this paragraph.

3.3        If the sum which the Buyer is entitled to be paid from the Retention
Account (and the Related Interest attributable to it) exceeds the total of all
sums standing to the credit of the Retention Account, the Sellers shall promptly
shall pay, in cash, the excess balance to the Buyer’s Solicitors (the charges of
such transfer being payable by the Sellers), receipt of which by the Buyer’s
Solicitors shall be an effective discharge of the Sellers' obligation to make
the relevant payment.

3.4        The amount of the Retention shall not be regarded as imposing any
limit on the amount of any Claims under this Agreement or under any of the other
Transaction Documents.

3.5        Nothing in this Agreement shall prejudice, limit or otherwise affect
any right or remedy the Buyer may have against the Sellers from time to time,
whether arising under this Agreement or the other Transaction Documents.



77

 

--------------------------------------------------------------------------------

 

 

4           RELEASE OF RETENTION

4.1        On the Termination Date, subject to receipt by the Buyer’s Solicitors
and the Sellers' Solicitors of a Release Notice, the balance of the Retention
and the Related Interest attributable to it, less: 

(a)          the amount of all Retention Claims which have not then been finally
determined (as calculated in accordance with paragraph 4.2);

(b)          any amount which the Buyer has notified in accordance with
paragraph 3.1 of this Schedule, but which has not then been withdrawn from the
Retention Account (which amount shall be paid to the Buyer);

(c)          any amounts payable out of the Retention Account in accordance with
paragraph (d) of the Instruction Letter; and

(d)          the Related Interest attributable to the sums referred to in
paragraphs (a),  (b) and (c) above, shall be released to the Sellers’ Solicitors
(to be distributed to the Sellers in accordance with the schedule provided
pursuant to paragraph 4.5).

4.2        For the purposes of paragraph 4.1(a), to the extent there are any
Retention Claims which have not been finally determined on the Termination Date:

(a)          a sum equal to the lower of:

(i)          the Buyer’s estimate of the amount of the Retention Claim (or all
such Retention Claims, if more than one); and

(ii)          the balance of the Retention, and the Related Interest
attributable to it shall be retained in the Retention Account; and

(b)          any sum retained in the Retention Account after the Termination
Date in accordance with paragraph 4.2(a) above, and the Related Interest
attributable to it, shall, subject to receipt by the Buyer’s Solicitors and the
Sellers' Solicitors of a Release Notice, be released to the Buyer's Solicitors
on behalf of the Buyer or the Sellers’ Solicitors on behalf of the Sellers (or
in part to the Buyer's Solicitors on behalf of the Buyer with the balance to the
Sellers’ Solicitors on behalf of the Sellers), as appropriate, as soon as
practicable after that Retention Claim is finally determined and the provisions
of paragraphs 3 and 4.1 shall apply mutatis mutandis to such release.

4.3        For the purposes of paragraph 4.2(b)(b), a Retention Claim shall also
be regarded as finally determined if such claim is withdrawn.

4.4        Each of the Buyer and the Sellers shall, as soon as reasonably
practicable and in any event no later than 10 Business Days following the date
on which such payment is due, give or join in giving all such instructions to
the Buyer’s Solicitors and the Sellers' Solicitors, including, without
limitation, any Release Notices, as are required to enable any payment to be
made pursuant to paragraph 4.1.

4.5        Upon release of any of the Retention to the Sellers' Solicitors in
accordance with this paragraph 4, the Sellers shall provide the Sellers'
Solicitors with a schedule of the amount to be distributed to each Seller, such
amount to be calculated in accordance with the Relevant Seller Proportions.



78

 

--------------------------------------------------------------------------------

 

 

PART 2 – INSTRUCTION LETTER

 

Instruction Letter

 

To:       Taylor Wessing LLP

5 New Street Square

London,  EC4A 3TW

 

and

 

Shoosmiths LLP

Apex Plaza

Forbury Road

Reading

Berkshire, RG1 1SH

 

[●] 2017

 

Dear Sirs

 

This is the Instruction Letter as defined in Schedule 8 (the "Retention
Schedule") to the agreement between the Buyer and the Sellers of today's date
(the "Agreement").

Terms defined in the Agreement and in the Retention Schedule shall have the same
meaning when used in this letter.

You are hereby authorised and instructed:

(a)        to open an interest bearing solicitor's reserve account with the
Retention Bank in your joint names;

(b)        to receive and hold all sums paid to you in accordance with the
Retention Schedule and all sums from time to time standing to the credit of the
Retention Account, on trust to pay such sums either to the Buyer or to the
Sellers, or partly to one and partly to the other, on the terms of this letter;

(c)        subject to paragraph (d), not to release any sums from the Retention
Account except:

(i)          following receipt by you of a Release Notice duly executed by an
Authorised Signatory of each of the Buyer and the Sellers, in which case you
shall pay the sum so notified and the Related Interest attributable to it to the
account of the transferee specified in the Release Notice no later than five
Business Days after receipt of such notice; or

(ii)          upon the order of a court of competent jurisdiction;

(d)        to pay out of the Retention Account:

(i)          any taxation which may be payable as a matter of law in respect of
interest accrued on the amount standing from time to time to the credit of the
Retention Account; and

(ii)          all bank charges payable in respect of the Retention Account.

 



79

 

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, if there are insufficient funds in the Retention
Account to make any of the payments referred to in paragraphs (c) or (d), you
shall only be obliged to transfer the balance standing to the credit of the
Retention Account and the Related Interest attributable to it.

You may rely without enquiry on all documents which appear on their face to be a
Release Notice. For the avoidance of doubt, you need not enquire as to whether
any amount which you are instructed to pay has been correctly calculated or
whether it is properly payable under the terms of the Agreement.

In consideration of your agreeing to act in accordance with our instructions we
agree that:

(a)        you are not obliged to take any action with respect to the Retention
Account except in accordance with the terms of this letter or our joint written
instructions;

(b)        you may place the sums in the Retention Account on deposit for such
period as we agree or, failing agreement, on overnight deposit. You have no
responsibility for the rate or amount of interest earned;

(c)        we will pay your fees and expenses (including VAT) incurred in
connection with establishing and operating the Retention Account;

(d)        you shall have no liability to us for any loss, damage, costs,
expenses or other liability which we suffer or incur if the insolvency or
default of the Retention Bank or any deficiency in the banking system generally
results in your being unable to comply with a request for a withdrawal from the
Retention Account;

(e)        you shall only be required to perform such duties as are specifically
set out in this letter in relation to the operation of the Retention Account. In
connection with such duties, you shall not be liable for any mistake of fact,
error of judgement or act or omission by you of any kind unless caused by your
wilful misconduct or negligence;

(f)        provided you act at all times in accordance with this letter, we
confirm that we shall have no claim against you in respect of the establishment
and operation of the Retention Account; and

(g)        we will indemnify you against all claims, damages, losses, costs,
expenses or liabilities incurred by you in respect of the operation of the
Retention Account and in particular against any costs (on a full indemnity
basis) of defending or being party to any claim arising out of the operation of
the Retention Account unless caused by your wilful misconduct or negligence.

The provisions of clause 19 of the Agreement shall apply to the agreement
contained in this letter as if set out in full in this letter.

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

 

On behalf of the Buyer

 

Paul Day

80

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Peter Collins

 

Thomas Lernbecher

 

 

 

 

 

 

 

 

 

Axel Moehrle

 

 

 

 

We acknowledge receipt of the above instructions.

 

 

 

 

 

 

On behalf of Taylor Wessing LLP

 

 

 

 

 

 

 

 

 

 

 

On behalf of Shoosmiths LLP

 

 

 

 

 





81

 

--------------------------------------------------------------------------------

 

 

PART 3 – RELEASE NOTICE

 

Release Notice

 

To:       Taylor Wessing LLP

5 New Street Square

London, EC4A 3TW

 

and

 

Shoosmiths LLP

Apex Plaza

Forbury Road

Reading

Berkshire, RG1 1SH

 

[●] 2017

 

Dear Sirs

We refer to:

(a)         the agreement entered into on [●] 2017 between the Buyer and the
Sellers for the sale to the Buyer of the entire issued share capital of 4titude
Limited (the "Agreement"); and

(c)         the letter of instruction dated [●] 2017 from the Buyer and the
Sellers to you in respect of the Retention Account.

Terms as defined in the Agreement shall have the same meaning when used in this
notice. This document shall constitute a Release Notice.

We instruct you to instruct the Retention Bank to pay:

(a)         [the amount of £[●] from the Retention Account to [the Buyer/ the
Buyer's Solicitors] at [insert name and address of Buyer's bank] (account number
[●]; sort code [       ]); and/or]

(d)         [the amount of £[●] from the Retention Account to the Sellers'
Solicitors at [insert name and address of Sellers' Solicitors' bank] (account
number [●]; sort code [●])],

together with all Related Interest on such amounts (less any amounts required to
be withheld or deducted by law) by way of telegraphic transfer.

This Release Notice shall be governed by and construed in accordance with
English law.

 

Yours faithfully

 

 

 

 

 

 

 

 

 

On behalf of the Buyer (acting by an Authorised Signatory)

 

Paul Day

 



82

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Peter Collins

 

Thomas Lernbecher

 

 

 

 

 

 

 

 

 

Axel Moehrle

 

 

 

 





83

 

--------------------------------------------------------------------------------

 

 

PART 4 – AUTHORISED SIGNATORIES

 

The Buyer Signatories

Name

Signature

Jason W. Joseph

 

David F. Pietrantoni

 

Lindon G. Robertson

 

 

The Sellers Signatories

 

 

Name

Signature

Paul Day

 

Peter Collins

 

Thomas Lernbecher

 

Axel Moehrle

 

 





84

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 9 R&D TAX CREDIT CONSIDERATION

 

1.            Definitions

 

The following words and expressions, where used in this Schedule, shall have the
meanings given to them below:

 

 

 

R&D Condition

 

the earlier of:

 

 

(a) the R&D Long Stop Date; or

 

 

(b) submission of the R&D Relevant Tax Return;

R&D Consideration

 

has the meaning in paragraph 2 of this Schedule;

R&D Long Stop Date

 

30 June 2018;

R&D Relevant Tax Return 

 

the Company's corporation tax return in respect of the Relevant Accounting
Period in which there has been an R&D Tax Credit (as defined in paragraph 2 of
this Schedule) claimed;

Relevant Accounting Period

 

the accounting period of the Company beginning 1 January 2017; and

Sellers' Accountants

 

such firm of accountants as is appointed by the Sellers to assist in the
preparation of the R&D Relevant Tax Return.

2.            submission of R&D relevant tax return

 

The Buyer shall procure that the Company will use all reasonable endeavours to
enable it to submit the R&D Relevant Tax Return as soon as possible following
the end of the Relevant Accounting Period and in any event by the R&D Long Stop
Date.

 

3.            CALCULATION OF R&D Consideration

 

The R&D Consideration shall be an amount equal to the reduction (if any) of a
liability to corporation tax of the Company as shown in the R&D Relevant Tax
Return, or the refund or payment of a cash amount from HMRC, arising directly as
a result of any R&D enhanced expenditure claim submitted by the Company in
respect of the Relevant Accounting Period to the extent that such claim relates
to expenditure incurred by the Company prior to Completion (a "R&D Tax
Credit").  For the avoidance of doubt any R&D Tax Credit shall comprise only the
tax value of the enhanced amount of the claim, and not the underlying
expenditure before enhancement.

 

4.            SATISFACTION OF R&D Consideration

 

4.1          Payment and satisfaction of any R&D Consideration shall be made
within 10 Business Days after the R&D Condition has been met.  



85

 

--------------------------------------------------------------------------------

 

 

 

4.2          Any R&D Consideration shall be paid in cash by the Buyer to the
Sellers and shall be apportioned between the Sellers in accordance with the
percentages set opposite their respective names in column 4 of Schedule 1. 

 

5.            Conduct of Returns

 

5.1          The Buyer shall procure that the Company will take all steps as may
reasonably be necessary (including, without limitation, the making of any claim)
to enable it to claim any R&D Tax Credit available in respect of the Relevant
Accounting Period (to the extent such steps have not already been taken prior to
Completion) provided that the Buyer shall not be obliged to procure that the
Company shall make any change to or take any action in respect of any tax return
of the Company in relation to any accounting period prior to the Relevant
Accounting Period.

 

5.2          For the purposes of paragraph 4.1, the Sellers shall procure (at
the Buyer’s cost) that the Sellers' Accountants shall provide such assistance
and input as the Buyer may reasonably request in writing in relation to the
determination and calculation of any R&D Tax Credit for the purposes of the
Company preparing the R&D Relevant Tax Return.

 

5.3          If the Buyer or the Company becomes aware of an enquiry from HM
Revenue & Customs into the R&D Relevant Tax Return that relates to an R&D Tax
Credit (a "R&D Relevant Enquiry") the Buyer shall as soon as is reasonably
practicable give written notice thereof to the Sellers.

 

5.4          The Buyer shall, or shall procure that the Company shall, take such
action and give such information and assistance in connection with any R&D
Relevant Enquiry as the Sellers may reasonably, promptly and in writing request,
including taking action to resist, appeal or compromise any disallowance of any
R&D Tax Credit and/or any assessment to Tax that may result from the
disallowance of any R&D Tax Credit ("a "R&D Relevant Assessment"). The Sellers
hereby agree to indemnify the Buyer against all losses, costs, interest, damages
and expenses (including, without limitation, interest on overdue Tax and any Tax
which has to be paid before the R&D Relevant Assessment can be appealed but, for
the avoidance of doubt, excluding any costs associated with the Sellers’
Accountants) which may be reasonably and properly incurred or which may arise to
the Buyer or the Company as a result of any such action which the Sellers
request.  The Buyer shall give written notice of any R&D Relevant Assessment to
the Sellers as soon as reasonably practicable following receipt by the Buyer or
the Company.

 

5.5          The Buyer shall not be obliged to procure that the Company appeals
against any R&D Relevant Assessment if, having given the Sellers written notice
of a R&D Relevant Assessment in accordance with paragraph 4.3, it has not within
15 Business Days of the giving of such notice, and no later than five Business
Days before the expiry of any time limit for the making of an appeal, received
written instructions from the Sellers to do so and, where payment of or in
respect of the Tax concerned is required before the making of the appeal,
received in cleared funds the amount required so to be paid.

 



86

 

--------------------------------------------------------------------------------

 

 

5.6          The Buyer shall be at liberty without reference to the Sellers to
admit, compromise or otherwise deal with any R&D Relevant Assessment after
whichever is the earliest of:

 

5.6.1            the receipt of a written notice from the Sellers to the effect
that they consider the R&D Relevant Assessment should no longer be resisted;

 

5.6.2            the expiry of a period of 20 Business Days following the
service of a notice by the Buyer on the Sellers requiring the Sellers to clarify
or explain the terms of any request made under paragraph 4.3 if no satisfactory
written clarification or explanation is received by the Buyer within that
period; and

 

5.6.3            if appropriate, the expiry of any period prescribed by
legislation for the making of an appeal against either the R&D Relevant
Assessment or the decision of any court or tribunal in respect of any such R&D
Relevant Assessment.

 

5.7          Notwithstanding anything to the contrary in this paragraph 4, the
Buyer shall not be obliged to:

 

5.7.1             take or procure that the Company takes any action, the effect
of which is, or is reasonably likely, to give rise to a material adverse Tax
liability of the Buyer or the Company in respect of any accounting period ending
after Completion (and, without limitation to the foregoing, the Buyer shall be
entitled to resist or appeal any R&D Relevant Assessment if the Buyer considers
such resistance or appeal to be in the interests of a Buyer or the Company); or

 

5.7.2            procure that the Company appeals against any R&D Relevant
Assessment in any forum beyond the first relevant appellate body unless
independent tax counsel of at least six years' call advises in writing that, in
that counsel's opinion, the chances of success in such a further appeal would be
greater than the chances of failure. 

 

6.            CLAWBACK OF R&D CONSIDERATION

 

In the event that an amount of R&D Consideration has been paid by the Buyer to
the Sellers and the availability of the R&D Tax Credit is subsequently
successfully challenged by HMRC following a R&D Relevant Assessment such that
the R&D Tax Credit is no longer available to the Company (in whole or in part)
the Sellers will repay to the Buyer a proportion of the R&D Consideration that
corresponds to the amount of the R&D Tax Credit successfully challenged by
HMRC.  For the avoidance of doubt where any of paragraphs 5.5, 5.6 or 5.7 has
effect in relation to a R&D Relevant Assessment, the relevant R&D Tax Credit (or
part thereof) shall be taken to have been successfully challenged for the
purposes of this paragraph 6

 

7.            THE RELEVANT ACCOUNTING PERIOD

 

The Buyer shall not and shall procure that the Company shall not alter the
length of the Relevant Accounting Period.



87

 

--------------------------------------------------------------------------------

 

 

EXECUTION PAGE

 

 

 

 

 

 

 

 

 

Signed as a deed by

PAUL DAYTIME

in the presence of:

)

)

)

 

/s/ Paul Day

 

 

 

 

Signature of witness

 

 

 

 

 

 

 

Name (in BLOCK CAPITALS)

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed as a deed by

PETER COLLINS

in the presence of:

)

)

)

 

/s/ Peter Collins

 

 

 

 

 

 

 

Signature of witness

 

 

 

 

 

 

 

Name (in BLOCK CAPITALS)

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

88

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Signed as a deed by

THOMAS LERNBECHER

in the presence of:

)

)

)

 

/s/ Thomas Lernbecher

 

 

 

 

 

 

Signature of witness

 

 

 

 

 

 

 

Name (in BLOCK CAPITALS)

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed as a deed by

AXEL MOEHRLE

in the presence of:

)

)

)

 

/s/ Alex Moehrle.

Thomas Lernbecher as Duly Appointed Attorney for Alex Moehrle

 

 

 

 

 

 

Signature of witness

 

 

 

 

 

 

 

Name (in BLOCK CAPITALS)

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

89

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed as a deed by

BROOKS AUTOMATION LTD

acting by Lindon G. Robertson, a director

in the presence of:

)

)

)

)

 

 

/s/ Lindon G. Robertson

Director

 

 

 

 

 

 

 

 

 

Signature of witness

 

 

 

 

 

 

 

Name (in BLOCK CAPITALS)

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

90

 

--------------------------------------------------------------------------------